Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT
FOR PMSV PORTFOLIO

 

PURCHASE AND SALE AGREEMENT FOR PMSV PORTFOLIO (this “Agreement”) made as of
October 28, 2013 (the “Effective Date”) between each of the parties listed on
Exhibit A hereto (each, a “Seller”, and collectively, the “Sellers”), and
CubeSmart, L.P., a Delaware limited partnership, having an address of 460 East
Swedesford Road, Suite 3000, Wayne, Pennsylvania 19087, or its permitted assigns
(said entity and its permitted assigns, the “Purchaser”).

 

Preliminary Statement

 

A.                                    Each Seller is the owner of that certain
self-storage facility (each, a “Facility”, and collectively, the “Facilities”)
listed opposite its name on Exhibit A hereto.

 

B.                                    The Sellers wish to sell the Facilities
and Purchaser wishes to purchase the Facilities, as a single portfolio, subject
to the terms and conditions of this Agreement.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties, each intending to be legally
bound,  hereto agree as follows:

 

1.              Purchase and Sale; Purchase Price; Sellers’ Representative.

 

1.01.                     Each Seller agrees to sell (to the extent relating to
its applicable Facility) and Purchaser agrees to buy all of the Sellers’ rights,
title and interest in and to the following real and personal property
(collectively, the “Property”) upon the terms and conditions hereinafter set
forth:

 

(a)         those certain tracts of land more particularly described in Exhibits
B-1 through B-30 attached hereto (collectively, the “Real Property”);

 

(b)         all improvements, structures and fixtures located on the Real
Property (collectively, the “Improvements”);

 

(c)          the proceeds of, or any award hereafter made or to be made for, a
taking of all or any part of the Real Property by any governmental authority
pursuant to the exercise of its power of eminent domain;

 

(d)         all tangible personal property owned or leased by any of the Sellers
and used exclusively in connection with the operation of any Facility,
including, without limitation, all those items listed in Exhibits C-1 through
C-30 but excluding (i) except to the extent expressly set forth in Section 17.20
below, any right to the trade name Private Mini Storage or any variant thereof
and (ii) the water well and related equipment described as the “Water Well
Facilities” as defined in the form of Water Well Agreement attached as
Exhibit 9.01(o) hereto (the “Personal Property”);

 

--------------------------------------------------------------------------------


 

(e)          all leases of space or other occupancy or storage agreements or
rental agreements (including without limitation cell and antenna towers, sign
easements, and billboards) for the use of space in any Facility (the “Leases”)
together with all advance rents, refundable security deposits, key deposits and
other deposits (collectively, “Security Deposits”) of tenants thereunder held by
Seller and not applied in accordance with the Leases prior to Closing;

 

(f)           to the extent transferable or assignable, all rights under the
agreements described on Exhibits D-1 through D-30 and all other assignable
service contracts and similar agreements relating to any Facility, entered into
by any Seller after the date hereof in accordance with Section 7.03
(collectively, the “Service Contracts”);

 

(g)          to the extent transferable or assignable, all licenses,
authorizations, approvals and permits issued by any governmental or
quasi-governmental authorities, and any assignable other intangible property
(“Licenses”) relating to the operation, ownership, use, occupancy or maintenance
of any Facility, but excluding any Licenses related to the ownership, operation
or maintenance of the Water Well Facilities;

 

(h)         to the extent transferable or assignable, all warranties or
guaranties presently in effect from contractors, suppliers or manufacturers of
personal property installed in or used in connection with any Facility or any
work performed or improvements included as a part of the Property;

 

(i)             to the extent in the Sellers’ possession and control and
otherwise transferable or assignable, all building plans, plans and
specifications, site plans, plats and surveys relating to the Facilities; and

 

(j)            all current books and records pertaining to the operation of the
Facilities including, but not limited to, utility bills.

 

1.02.                     The aggregate purchase price (the “Purchase Price”)
for the Property shall be Two Hundred Fifty-Seven Million Eight Hundred
Seventy-Two Thousand One Hundred and no/100ths Dollars ($257,872,100.00),
subject to reduction, if any, pursuant to Article 15 below, and shall be paid as
follows:

 

(a)         Twenty Million and no/100ths Dollars ($20,000,000.00) (together with
all interest accrued thereon, and less all amounts returned to Purchaser
pursuant to Article 15 below, the “Deposit”) upon execution of this Agreement by
the Sellers and Purchaser, to be deposited in escrow with Stewart Title —
Houston, 3201 Kirby Drive, Tower Suite 300, Houston, Texas 77098, Attention:
Ms. Sanford Reel (“Escrow Agent”).  The Sellers and Purchaser acknowledge and
agree that One Hundred Dollars ($100) of the Deposit shall be paid to the
Sellers if this Agreement is terminated for any reason (the “Independent
Consideration”).  Moreover, the Sellers and Purchaser acknowledge and agree that
the Independent Consideration has been bargained for and agreed to as additional
consideration for the Sellers’ execution and delivery of this Agreement.  At
Closing, the Independent Consideration shall be applied to the

 

2

--------------------------------------------------------------------------------


 

Purchase Price.  In the event this Agreement is terminated for any reason, the
Sellers shall be entitled to receive the Independent Consideration.

 

(b)         The balance of the Purchase Price, subject to apportionment and
proration as provided herein, in cash by Federal wire transfer at Closing, as
directed by the Sellers.

 

1.03.                     Each Seller hereby designates and appoints Private
Mini Storage/Lion Value Fund, LP (the “Seller Representative”) to act as its
representative in connection with the transactions contemplated by this
Agreement, and Purchaser and Escrow Agent shall be entitled to rely on all
notices sent by the Seller Representative on behalf of the Sellers pursuant to
this Agreement, and all other actions taken by the Seller Representative on
behalf of the Sellers.

 

2.              Environmental Due Diligence; Title Commitment; Survey.

 

2.01.                     Environmental Due Diligence

 

(a)         Purchaser and its agents and representatives shall have through and
until 3:00pm New York time on November 27, 2013 (the “Environmental Due
Diligence Period”) in which to make an inspection of each Facility with respect
to environmental matters.  Provided that Purchaser has deposited the Deposit
with the Escrow Agent as required hereby, during the term of this Agreement,
upon reasonable advance notice to the applicable Seller (which notice shall be
delivered at least one (1) full business day prior to property visits and at
least forty-eight (48) hours prior to visits involving testing) Purchaser, its
agents and representatives shall be entitled to enter each Facility during
regular business hours (subject to the rights of tenants in possession) to
perform such inspections and tests of any Facility as Purchaser deems reasonably
necessary solely to evaluate the environmental condition of such Facility;
provided, however, that in no event shall (i) such inspections or tests
unreasonably disrupt or disturb the on-going operation of any Facility or the
rights of the tenants at any Facility, (ii) Purchaser or its agents or
representatives drill or bore on or through the surface of any Facility or
conduct any other invasive test without the applicable Seller’s prior written
consent, which consent may be given or withheld in the applicable Seller’s sole
and absolute discretion and shall in all cases be subject to the applicable
Seller’s approval of the scope of such invasive testing, the times at which
testing may be conducted, and any other reasonable requirements deemed by the
applicable Seller as reasonably necessary to minimize disruption to the
operation of the applicable Facility, and (iii) Purchaser perform any tests at
or on any Facility after the expiration of the Environmental Due Diligence
Period without the applicable Seller’s prior written consent, which consent may
be given or withheld in the applicable Seller’s sole and absolute discretion. 
Prior to its entry upon any Facility, Purchaser shall furnish to the applicable
Seller satisfactory evidence that Purchaser is insured under a policy of general
liability insurance providing limits of not less than Two Million and no/100ths
Dollars ($2,000,000.00) against any and all personal injury, death, loss,
damage, expense, liability or responsibility whatsoever which may be occasioned,
directly or indirectly, by reason of this exercise of this right of entry upon
or inspection of any Facility by Purchaser or any of its agents or assigns which
ACORD 25 Certificate shall name the Sellers as additional insureds.  PURCHASER
AGREES TO REPAIR ANY DAMAGE CAUSED BY ANY TESTING OR INSPECTION AND TO

 

3

--------------------------------------------------------------------------------


 

INDEMNIFY, DEFEND, AND HOLD THE SELLERS AND THEIR DIRECT AND INDIRECT OWNERS,
MEMBERS, PARTNERS, SHAREHOLDERS, AGENTS, EMPLOYEES, DIRECTORS, OFFICERS,
PRINCIPALS AND MANAGERS HARMLESS FROM AND AGAINST ANY EXPENSE, CLAIM OR
LIABILITY FOR PERSONAL INJURY OR PROPERTY DAMAGE CAUSED BY ENTRY UPON ANY
FACILITY BY PURCHASER’S AGENTS, REPRESENTATIVES OR EMPLOYEES IN CONNECTION WITH
PURCHASER’S INSPECTION PURSUANT TO THIS SECTION 2.01 OR ANY OTHER ENTRY BY
PURCHASER ON ANY FACILITY OR ANY PORTION THEREOF, PROVIDED, HOWEVER, SUCH
INDEMNITY SHALL NOT COVER THE (I) MERE DISCOVERY OF PRE-EXISTING CONDITIONS OR
(II) LIABILITY TO THE EXTENT RESULTING DIRECTLY FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF ANY SELLER, OR ITS AFFILIATES OR AGENTS.  Purchaser shall
promptly upon receiving notice of any lien placed on the Property or any portion
thereof by reason of Purchaser’s or its agent’s or representative’s tests or
inspections, cause the lien to be discharged or bonded at Purchaser’s sole
expense, and such lien shall be deemed a Permitted Exception.  Purchaser’s
obligations under this Section 2.01(a) shall survive the termination of this
Agreement.

 

(b)         If, prior to the expiration of the Environmental Due Diligence
Period, a phase I environmental report prepared by a reputable environmental
consultant on behalf of Purchaser identifies a condition affecting any Facility
which constitutes a “Recognized Environmental Condition” (as defined by the
American Society for Testing and Materials (ASTM) E 1527-05) and which is, in
the good faith and reasonable judgment of Purchaser, material and unacceptable
to Purchaser, and which was not previously disclosed in the environmental
reports provided to Purchaser by the Sellers and listed on
Exhibit 2.01(b) hereto, then Purchaser may at any time prior to the expiration
of the Environmental Due Diligence Period, subject to the remaining provisions
of this Section 2.01, provide the applicable Seller with written notice of the
same (an “Environmental Objection Notice”), together with a copy of the
environmental report identifying the environmental condition.  For purposes of
this Agreement, the phrase “environmental reports provided to Purchaser by the
Sellers” shall mean those environmental reports available in the Private Mini
Storage Master Due Diligence War Room in the ShareFile’s Virtual Data
Room established by NGKF (the “ShareFile Data Room”) as of 5:00 PM EDT on
October 24, 2013.  If Purchaser timely delivers an Environmental Objection
Notice with respect to such Facility, such Facility shall be designated as a
Suspended Facility and shall be subject to the provisions of Article 15 hereof. 
For the purposes of this Agreement, the term “Suspended Facility” shall refer to
any Facility designated as such pursuant to Article 2 or Article 11 hereof.

 

(c)          Purchaser shall deliver to the applicable Seller a copy of all
third party reports and any other non-confidential information, materials and
data that Purchaser and/or Purchaser’s agents discover, obtain or generate in
connection with or resulting from its inspection of the Property pursuant to
this Section 2.01, provided that the same will be provided on an as-is basis,
without any representation or warranty as to the accuracy or completeness
thereof. Anything contained herein to the contrary notwithstanding, the
obligations and indemnities of Purchaser set forth in this Section 2.01 shall
survive the Closing or the termination of this Agreement for any reason.

 

4

--------------------------------------------------------------------------------


 

2.02.                     Title Objections. (a) Purchaser hereby acknowledges
receipt of the following:  (i) the title documents related to each Facility (the
“Title Documents”) which have been uploaded to the SureClose file system
maintained by Stewart Title Guaranty Company (the “Title Insurance Company”) on
or before 12 p.m. (New York time) on October 26, 2013 (the “Pre-Diligence
Deadline”), and (ii) the surveys of the Real Property listed on
Exhibit 2.02(a)(ii) hereto (each, a “Survey”, and collectively, the “Surveys”)
and which have been uploaded to the ShareFile Data Room on or before the
Pre-Diligence Deadline, except for the description of the easements associated
with the Water Well Facilities, which have been uploaded subsequently thereto. 
For the purposes of this Agreement the term “Permitted Exceptions” shall mean
and include all matters disclosed in the Title Documents and the Surveys (except
for those matters listed on Exhibit 2.02(a)(i) hereof, which shall be addressed
pursuant to this Section 2.02 as if Purchaser had delivered the applicable
Sellers a Title Objection Notice (as defined below) with respect thereto as of
the Effective Date), and all exceptions designated as Permitted Exceptions
pursuant to this Article 2, and any Unpermitted Exceptions (as defined in
Section 2.02(b) below) as to which Purchaser has waived (or been deemed to have
waived pursuant to this Article 2) its objections.  The easements associated
with the Water Well Facilities are designated as Permitted Exceptions.

 

(b)         On or before the date which is five (5) days after the date of any
update, amendment, or change to any title commitment or any survey for any
Facility with respect to any new matters first disclosed thereby and which were
not disclosed in the Title Documents or Surveys, Purchaser may, subject to the
remaining provisions of this Section 2.02(b), provide the applicable Seller with
written notice (each, a “Title Objection Notice”) setting forth a list of the
new matters set forth or disclosed in the same that are not acceptable to
Purchaser (each, an “Unpermitted Exception” and, collectively, “Unpermitted
Exceptions”; and all matters not so objected to shall be deemed to be Permitted
Exceptions.  Notwithstanding the foregoing, Purchaser shall not object to
(i) any matter designated as a Permitted Exception hereunder, (ii) any new mater
unless said matter will have a material and adverse impact on the operation or
value of (including the income derived therefrom) any Facility, and said new
matters to which Purchaser is not permitted to object shall be deemed Permitted
Exceptions, and (iii) any exception for the rights of tenants under the Leases
or any other matter permitted to be entered into pursuant to Article 7, and the
same shall be deemed Permitted Exceptions.  Notwithstanding the foregoing, each
Seller shall (x) cause liens on the Real Property of an ascertainable amount
voluntarily created by such Seller or its affiliates, if any, to be released at
the Closing or otherwise omitted from the Title Policy (as defined below) in a
manner reasonably acceptable to Purchaser, and (y) use commercially reasonable
efforts to obtain estoppel certificates in form reasonably acceptable to Sellers
and Purchaser executed by the declarant, association, committee, agent and/or
other person or entity having governing or approval rights under any documents
imposing duties, obligations, covenants, restrictions or creating an association
against a Property or for which the Property is a member, provided that
obtaining such estoppel certificates shall not be a condition to Purchaser’s
obligations to proceed to Closing hereunder.

 

(c)          The applicable Seller shall have the right, but not the obligation,
within five (5) days after receipt of a Title Objection Notice (a “Seller’s
Election Period”), to send Purchaser written notice (a “Seller’s Election
Notice”) that the applicable Seller has agreed

 

5

--------------------------------------------------------------------------------


 

to use reasonable efforts to remove or otherwise remedy any or all of the
Unpermitted Exceptions relating to its Facility set forth in such Title
Objection Notice on or before the Closing Date.  If the applicable Seller
provides Purchaser with such written notice within such Seller’s Election
Period, the applicable Seller shall use commercially reasonable efforts (but
shall not be required to undertake any litigation) to remove or otherwise remedy
the Unpermitted Exceptions relating to its Facility set forth on such Seller’s
Election Notice in a manner reasonably acceptable to Purchaser on or before the
Closing Date, and in the event that the applicable Seller despite such
reasonable efforts fails to remove or remedy such Unpermitted Exceptions in a
manner reasonably acceptable to Purchaser on or before the Closing Date, such
Facility shall be designated as a Suspended Facility and shall be subject to the
provisions of Article 15 hereof.

 

(d)         If any applicable Seller does not agree within the applicable
Seller’s Election Period to use reasonable efforts to remove all Unpermitted
Exceptions referenced in the applicable Title Objection Notice on or before the
Closing Date as hereinbefore provided, Purchaser shall have five (5) days after
the earlier of (i) receipt of the applicable Seller’s Election Notice or
(ii) the expiration of the applicable Seller’s Election Period to give the
applicable Seller notice that Purchaser has elected to terminate this Agreement
with respect to such Facility or that it has waived the applicable Title
Objections that the applicable Seller has not agreed to use commercially
reasonable efforts to remove.  Upon such termination, Escrow Agent shall
promptly deliver the applicable Facility Deposit Amount (as defined in
Section 15.04 below)  with respect to such Facility to Purchaser and the parties
shall, subject to the satisfaction of all other terms and conditions applicable
to the respective parties’ obligations hereunder, be obligated to proceed to
Closing with respect to the remaining Facilities, provided that at Closing the
Purchaser Price shall be reduced by the Applicable Facility Amount (as defined
in Section 15.04 below) for such Facility and the parties shall have no further
obligations with respect to such Facility except for such obligations that
expressly survive the termination of this Agreement.  If Purchaser sends the
foregoing notice of waiver (or if Purchaser fails to give the aforementioned
notice of termination) within the aforesaid five (5) business day period, then
the title condition set forth in this Article 2 shall be deemed satisfied or
waived with respect to such Facility and the parties shall, subject to the
satisfaction of all other terms and conditions applicable to the respective
parties’ obligations hereunder, be obligated to proceed to Closing.

 

2.03.                     Property Condition Assessments.

 

(a)         Purchaser and its agents and representatives shall have through and
until 3:00 pm New York time on November 27, 2013 (the “PCA Due Diligence
Period”) in which to make an inspection of each Facility with respect to the
physical condition thereof.  Provided that Purchaser has deposited the Deposit
with the Escrow Agent as required hereby, during the term of this Agreement,
upon reasonable advance notice to the applicable Seller (which notice shall be
delivered at least one (1) full business day prior to property visits and at
least forty-eight (48) hours prior to visits involving testing) Purchaser, its
agents and representatives shall be entitled to enter each Facility during
regular business hours (subject to the rights of tenants in possession) to
perform such inspections and tests of any Facility as Purchaser deems reasonably
necessary solely to evaluate the physical condition of such Facility; provided,
however, that in no event shall (i) such inspections and tests unreasonably
disrupt or

 

6

--------------------------------------------------------------------------------


 

disturb the on-going operation of any Facility or the rights of the tenants at
any Facility, (ii) Purchaser or its agents or representatives drill or bore on
or through the surface of any Facility or conduct any other invasive test
without the applicable Seller’s prior written consent, which consent may be
given or withheld in the applicable Seller’s sole and absolute discretion and
shall in all cases be subject to the applicable Seller’s approval of the scope
of such invasive testing, the times at which testing may be conducted, and any
other reasonable requirements deemed by the applicable Seller as reasonably
necessary to minimize disruption to the operation of the applicable Facility,
and (iii) Purchaser perform any tests at or on any Facility after the expiration
of the PCA Due Diligence Period without the applicable Seller’s prior written
consent, which consent may be given or withheld in the applicable Seller’s sole
and absolute discretion.  Prior to its entry upon any Facility, Purchaser shall
furnish to the applicable Seller satisfactory evidence that Purchaser is insured
under a policy of general liability insurance providing limits of not less than
Two Million and no/100ths Dollars ($2,000,000.00) against any and all personal
injury, death, loss, damage, expense, liability or responsibility whatsoever
which may be occasioned, directly or indirectly, by reason of this exercise of
this right of entry upon or inspection of any Facility by Purchaser or any of
its agents or assigns which ACORD 25 Certificate shall name the Sellers as
additional insureds.  PURCHASER AGREES TO REPAIR ANY DAMAGE CAUSED BY ANY
TESTING OR INSPECTION AND TO INDEMNIFY, DEFEND, AND HOLD THE SELLERS AND THEIR
DIRECT AND INDIRECT OWNERS, MEMBERS, PARTNERS, SHAREHOLDERS, AGENTS, EMPLOYEES,
DIRECTORS, OFFICERS, PRINCIPALS AND MANAGERS HARMLESS FROM AND AGAINST ANY
EXPENSE, CLAIM OR LIABILITY FOR PERSONAL INJURY OR PROPERTY DAMAGE CAUSED BY
ENTRY UPON ANY FACILITY BY PURCHASER’S AGENTS, REPRESENTATIVES OR EMPLOYEES IN
CONNECTION WITH PURCHASER’S INSPECTION PURSUANT TO THIS SECTION 2.03(A) OR ANY
OTHER ENTRY BY PURCHASER ON ANY FACILITY OR ANY PORTION THEREOF, PROVIDED,
HOWEVER, SUCH INDEMNITY SHALL NOT COVER THE (I) MERE DISCOVERY OF PRE-EXISTING
CONDITIONS OR (II) LIABILITY TO THE EXTENT RESULTING DIRECTLY FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY SELLER, OR ITS AFFILIATES OR AGENTS. 
Purchaser shall promptly upon receiving notice of any lien placed on the
Property or any portion thereof by reason of Purchaser’s or its agent’s or
representative’s tests or inspections, cause the lien to be discharged or bonded
at Purchaser’s sole expense, and such lien shall be deemed a Permitted
Exception.  Purchaser’s obligations under this Section 2.03(a) shall survive the
termination of this Agreement.

 

(b)         If a physical condition report obtained by Purchaser reveals that
any Facility or any part thereof is in need of a repair or replacement, in the
judgment of a licensed architect or engineer selected by Purchaser with the
reasonable approval of the applicable Seller, the cost of repair is in excess of
Five Hundred Thousand Dollars ($500,000.00) (a “Material Repair”), Purchaser may
designate such Facility as a Suspended Facility by sending written notice (a
“Repair Objection Notice”) to the applicable Seller within fifteen (15) days of
learning of such Material Repair, and the Scheduled Closing Date shall be
extended, if necessary, to provide Purchaser with a full fifteen (15) days to
make such determination.  If Purchaser timely delivers a Repair Objection Notice
with respect to such Facility, such Facility shall be designated as a Suspended
Facility and shall be subject to the provisions of Article 15 hereof.

 

7

--------------------------------------------------------------------------------


 

(c)          Purchaser shall deliver to the applicable Seller a copy of all
third party reports and any other non-confidential information, materials and
data that Purchaser and/or Purchaser’s agents discover, obtain or generate in
connection with or resulting from its inspection of the Property pursuant to
this Section 2.03, provided that the same will be provided on an as-is basis,
without any representation or warranty as to the accuracy or completeness
thereof. Anything contained herein to the contrary notwithstanding, the
obligations and indemnities of Purchaser set forth in this Section 2.03 shall
survive the Closing or the termination of this Agreement for any reason.

 

3.              Closing.

 

3.01.                     The closing of the transactions contemplated by this
Agreement (the “Closing”) shall be at 1:00 p.m. (New York time) on December 12,
2013 (the “Scheduled Closing Date”) or such earlier date as both Purchaser and
the Sellers shall agree, or with respect to any Suspended Facility, on such
later date as may be designated in accordance with Article 15 hereof (as the
same may be adjusted in accordance with the terms hereof, the “Closing Date”),
time being of the essence.  The Closing shall be held at the offices of the
Seward & Kissel LLP or at such other location as the parties may agree, or by
escrow arrangement acceptable to the parties.

 

3.02.                     It is a condition to Purchaser’s obligations to
proceed to Closing that, as of the Closing Date (a) all of the representations
of the Sellers hereunder, and the representations made in Section 17.21 hereof,
are true and correct in all material respects as if made on and as of the
Closing Date (excepting any changes (A) to Section 4.01(e) or
Section 4.01(f) permitted or contemplated by the terms of this Agreement, or
(B) that Purchaser has actual knowledge of prior to the end of the Effective
Date), (b) each Seller has performed all of its covenants and satisfied all of
its obligations hereunder in all material respects, (c) the Title Insurance
Company has irrevocably committed to issue one or more policies of title
insurance with respect to the Facilities (subject to payment of premiums by
Purchaser) with an aggregate liability in an amount equal to the Purchase Price
showing the Real Property vested in Purchaser (or Purchaser’s permitted assignee
or nominee) free and clear of any occupants or rights to possession other than
pursuant to the Leases and the Permitted Exceptions, and any additional title
exceptions resulting from documents recorded by Purchaser at Closing,
(collectively, the “Title Policy”), (d) each Seller has delivered all documents
and made all other deliveries required in this Agreement and (e) all other
conditions to Purchaser’s obligations to proceed to Closing which are expressly
set forth in this Agreement are satisfied.  If any condition to Purchaser’s
obligations hereunder is not fulfilled in any material respect, including any
condition not set forth in this Section 3.02, Purchaser shall have no obligation
to proceed to Closing, but may do so at its option.  If a condition precedent is
not fulfilled in any material respect and Purchaser is not prepared to proceed
to Closing, the Sellers shall have three (3) business days after the then
scheduled Closing Date to cure the same.  If the Sellers do not timely satisfy
said condition precedent, Purchaser may notify the Sellers in writing that it
elects to terminate this Agreement.  Upon such termination, the Escrow Agent
shall promptly return the Deposit to Purchaser and Purchaser shall return or
cause to be returned to the Sellers all unreturned information regarding the
Property provided to Purchaser by or on behalf of the Sellers (the “Property
Materials”) and the parties shall have no further rights or obligations
hereunder except

 

8

--------------------------------------------------------------------------------


 

as otherwise expressly provided herein.  Purchaser acknowledges that if any of
the representations made by any Seller hereunder as of the date hereof are not
true and correct in all material respects as if made on and as of the Closing
Date, and the cause of which is not the result of a wrongful act or omission of
a Seller or default hereunder or breach of such representation when made by a
Seller, Purchaser’s sole remedy shall be either to waive the condition described
in clause (a) above with respect to such representation (in which event such
representation shall be deemed amended to reflect the actual state of facts of
which Purchaser has actual knowledge) or terminate this Agreement and receive a
return of the Deposit as provided above for failure of a condition.  Upon such
termination, the Escrow Agent shall promptly return the Deposit to Purchaser and
Purchaser shall return or cause to be returned to the Sellers all unreturned
Property Materials and the parties shall have no further rights or obligations
hereunder except as otherwise expressly provided herein.

 

3.03.                     It is a condition to the Sellers’ obligation to
proceed to Closing that, as of the Closing Date (subject to any applicable
extension periods expressly provided for hereunder) (a) all of Purchaser’s
representations hereunder are true and correct in all material respects as if
made on and as of the Closing Date, (b) Purchaser has performed all of its
covenants hereunder, (c) the Purchaser has delivered all documents and made all
other deliveries required in this Agreement, and (d) all other conditions to the
Sellers’ obligation to proceed to Closing which are set forth in this Agreement
are satisfied.  If any condition to the Sellers’ obligation hereunder is not
fulfilled in any material respect, including any condition not set forth in this
Section 3.03, the Sellers shall have no obligation to proceed to Closing, but
may do so at their option.  If a condition precedent is not fulfilled in any
material respect and the Sellers elect not to proceed to Closing, the Sellers
may terminate this Agreement by sending written notice to Purchaser without
limiting the rights of the Sellers in respect of any default by Purchaser
hereunder, including, without limitation, the rights of the Sellers under
Section 12.01 hereof.

 

4.              Representations of Seller.

 

4.01.                     Each Seller represents to Purchaser and its successors
and assigns that:

 

(a)         It is a Delaware limited partnership duly organized and validly
existing under the laws of the State of Delaware, and is authorized to own its
property and conduct its business in each jurisdiction where it is required to
be so authorized.

 

(b)         It has the legal right, power and authority to enter into this
Agreement and the documents contemplated hereby and perform all of its
obligations hereunder and thereunder, and the execution and delivery of this
Agreement and the documents contemplated hereby by it and the performance by it
of its obligations hereunder and thereunder (i) have been duly authorized by all
requisite action and (ii) shall not conflict with, or result in a breach or
violation of or default under, or be modified, restricted or precluded by
(w) any of the terms, conditions and provisions of its governing documents,
(x) any order, judgment, writ, injunction or decree of any court or governmental
instrumentality which has been served or otherwise given to it, (y) any
agreement or instrument to which it is a party or by which it is bound, or to
which it or any portion of it’s property is subject, or (z) any law, rule or
regulation.

 

9

--------------------------------------------------------------------------------


 

(c)          It has not (i) made a general assignment for the benefit of its
creditors, (ii) instituted any proceeding to be adjudicated bankrupt or
insolvent or consented to the institution of bankruptcy or insolvency
proceedings against it, (iii) filed a petition, answer or consent seeking
reorganization or relief under any applicable Federal or state bankruptcy law or
consented to the filing of any such petition or to the appointment of a
receiver, liquidator, assignee, trustee, sequestrator or other similar official
of it or of any part of its property, (iv) admitted in writing its inability to
pay its debts generally as they become due, or (v) taken any action in
furtherance of any of the foregoing.

 

(d)         Except as set forth on the schedule for its Facility attached hereto
as Exhibit 4.01(d)-1 through 4.01(d)-30, to its knowledge, it has not received
written notice from any governmental agency requiring the correction of any
condition with respect to its applicable Facility, or any part thereof, by
reason of a violation of any code, ordinance, law or regulation of any city,
county, state, or federal government which has not been cured.

 

(e)          The applicable rent roll in respect of its Facility dated
10/25/2013 located in the ShareFile Data Room is true and correct in all
material respects as of the date noted thereon.  Except as set forth on said
rent roll and on the schedule for its Facility attached hereto as Exhibit D-1
through D-30, to its knowledge, as of the date noted thereon, there are no
leases of space or other occupancy or storage agreements affecting its
Facility.  To its knowledge, it has not received any written notice of default
or breach on the part of the landlord under any Lease relating to its Facility
that has not been cured, nor does there exist any such default or breach on the
part of the landlord. Except as set forth on the applicable rent roll, no Lease
contains discounts, free rent, or other tenant incentives that would be binding
on the Purchaser after the Closing Date, except that Leases entered into after
the Effective Date in accordance with accordance with Article 7 hereof may
provide for discounts, free rent, or other tenant incentives in accordance with
its current leasing policies, but in no event shall such discounts, free rent,
or other tenant incentives exceed one (1) months rent.

 

(f)           To its knowledge, except for the Service Contracts relating to its
Facility listed on the schedule for its Facility attached hereto as Exhibit D-1
through D-30, there are no service or maintenance contracts or equipment leases
affecting its Facility which are not terminable without cause on no more than 30
days notice and which will be binding on Purchaser after Closing.  To its
knowledge, the copies of the applicable Service Contracts relating to its
Facility furnished to Purchaser are true, correct and complete in all material
respects and there exist no defaults by it under any of such Service Contracts
that have not been cured.

 

(g)          Except as set forth on the schedule for its Facility attached
hereto as Exhibit 4.01(g)-1 through 4.01(g)-30, to its knowledge, it has
received no written notice of, nor are there any pending or threatened
litigation, actions or proceedings (including, without limitation, condemnation
or eminent domain proceedings or proceedings in the nature or in lieu thereof)
against it or its Facility , relating to or adversely affecting the right, title
or interest of it in or to said Facility or any part thereof or the ability of
it to fulfill its obligations hereunder that have not been cured.

 

10

--------------------------------------------------------------------------------


 

(h)         To its knowledge there are no liens or encumbrances against the
Personal Property listed on the schedule for its Facility attached hereto as
Exhibit C-1 through C-30other than those in connection with the existing first
mortgage, if any, affecting its Facility.

 

(i)             It is not a “foreign person” as that term is defined in the
I.R.C., Section 1445(F)(3).

 

(j)            It does not have any employees, and all staff and personnel at
its Facility are the employees of the management company.

 

4.02.                     Any reference in this Article 4 to the knowledge of
any Seller shall refer only to the current actual knowledge of Douglas L.
Mulvaney and shall not be construed, by imputation or otherwise, to refer to the
knowledge of any Seller or any other officer, employee, representative or
affiliate thereof or to impose upon such designated persons any duty to
investigate the matter to which such actual knowledge, or the absence thereof,
pertains.

 

4.03.                     The representations of the Sellers contained in
Section 4.01 shall survive the Closing until the date six (6) months from the
date thereof unless a written claim in respect thereof is still pending on such
date (in which case the relevant representations shall survive as to the pending
claim until its final resolution) (the “Survival Period”).

 

4.04.                     Except as expressly set forth in this Agreement,
Purchaser may not bring any action against any Seller, nor shall Purchaser be
entitled to recover any damages from any Seller, for a breach of any of the
representations of any other Seller contained in this Agreement or in any
agreement delivered by any other Seller to Purchaser at Closing. 
Notwithstanding anything to the contrary contained in this Agreement, the
liability of each Seller in respect of it representations contained in
Section 4.01 above shall be limited to One Hundred Thousand and No/100ths
Dollars ($100,000.00) in the aggregate, and the recovery of such amount from
such Seller shall be Purchaser’s sole and exclusive remedy in respect thereof. 
Without limiting the foregoing, Purchaser may not bring any action against any
Seller, nor shall Purchaser be entitled to recover any damages from any Seller
for a breach of any of its representations contained in this Agreement or in any
agreement delivered by such Seller to Purchaser at Closing unless and until the
aggregate amount of actual damages arising out of one or more breaches by the
Sellers exceeds Fifty Thousand and No/100ths Dollars ($50,000.00).  This
Section 4.04 shall survive Closing.

 

5.              Representations of Purchaser.

 

5.01.                     Purchaser hereby represents to the Sellers and their
respective successors and assigns as of the date hereof that:

 

(a)         Purchaser is a limited partnership, duly organized and validly
existing under the laws of the State of Delaware, and is authorized to own its
property and conduct its business in each jurisdiction where it is required to
be so authorized.

 

(b)         Purchaser has the legal right, power and authority to enter into
this Agreement and will prior to Closing have all legal right, power and
authority to perform all its

 

11

--------------------------------------------------------------------------------


 

obligations hereunder, and the execution and delivery of this Agreement by
Purchaser and the performance by Purchaser of its obligations hereunder (i) have
been duly authorized, or will be duly authorized by Closing, by all requisite
action, and (ii) shall not conflict with, or result in a breach or violation of,
or be modified, restricted or precluded by (w) any of the terms, conditions and
provisions of the organizational documents of Purchaser, (x) any order,
judgment, writ, injunction or decree of any court or governmental
instrumentality which has been served or otherwise received by Purchaser,
(y) any agreement or instrument to which Purchaser is a party or by which it is
bound, or to which it or any portion of its property is subject, or (z) any law,
rule or regulation.

 

5.02.                     The representations of Purchaser contained in
Section 5.01 shall survive the Closing until expiration of the Survival Period.

 

6.              Brokerage.

 

6.01.                     Neither party has had any contact or dealings
regarding the Property, or any communication in connection with the subject
matter of this transaction, through any real estate broker or other person who
can claim a right to a commission or finder’s fee in connection with the sale
contemplated herein, other than with Newmark Grubb Knight Frank (“Broker”),
whose commission, if any, the Sellers shall pay in accordance with a separate
agreement between the Sellers and Broker.  In the event any broker or finder
other than Broker claims a commission or finder’s fee based upon any contact,
dealings or communication, the party through whom such broker or finder makes
its claim shall be responsible for said commission or fee and all costs and
expenses (including reasonable attorneys’ fees) incurred by the other party in
defending against the same.  The party through whom any broker or finder other
than Broker makes a claim shall hold harmless, indemnify and defend the other
party hereto, its successors and assigns, agents, employees, directors,
officers, trustees, shareholders, members from and against any and all
obligations, liabilities, claims, demands, liens, encumbrances and losses
(including reasonable attorneys’ fees), whether direct, contingent or
consequential, arising out of, based on, or incurred as a result of such claim.

 

6.02.                     The provisions of this Article 6 shall survive the
Closing.

 

7.              Operations.

 

7.01.                     Between the date hereof and the Closing, each Seller
shall operate and maintain its applicable Facility in its customary manner in
all material respects subject to normal wear and tear, casualty and
condemnation, but shall not be obligated to undertake any capital improvements. 
Until the Closing Date each Seller shall maintain insurance on its applicable
Facility as currently insured to the extent commercially available, except for
such changes as shall be consented to by Purchaser, which approval shall not be
unreasonably withheld.

 

7.02.                     Between the date hereof and the Closing, each Seller
may modify, amend, terminate and enter into new leases for space in its
applicable Facility in accordance with its current business practices.  No
Seller shall offer discounts, free rent, or other tenant incentives,

 

12

--------------------------------------------------------------------------------


 

except in accordance with its current leasing policies, but in no event shall
such discounts, free rent, or other tenant incentives exceed one (1) months
rent.

 

7.03.                     Between the date hereof and the Closing, each Seller
without the written consent of Purchaser, shall not enter into any contract that
will be an obligation affecting its applicable Facility subsequent to the
Closing, except contracts that are terminable without cause on 30-days’ notice.

 

7.04.                     Between the date hereof and the Closing, no Seller
shall voluntarily encumber any of the Real Property without the written consent
of Purchaser.

 

7.05.                     Between the date hereof and the Closing, Seller shall
not hire any employees or enter into any employment agreements with respect to
its Facility.

 

7.06.                     As of Closing, any existing management agreements
relating to the Facilities shall be terminated.

 

8.              Closing Adjustments; Transfer of Security Deposits.

 

8.01.                     A statement of prorations and other adjustments with
respect to each Facility (collectively, the “Closing Statement”) shall be
prepared by the applicable Seller in conformity with the provisions of this
Agreement and submitted to Purchaser for review, comment and approval (not to be
unreasonably withheld).  The following items in respect of each Facility shall
be apportioned on a per diem basis at Closing in an equitable manner as of the
close of business on the day prior to the Closing Date (the “Adjustment Date”)
so that, except as expressly provided below, the income and expense items with
respect to the period up to and including the Adjustment Date will be for
Sellers’ account and the income and expense items with respect to the period
after the Adjustment Date will be for Purchaser’s account:

 

(a)         Rents. Each Seller shall deliver to Purchaser an updated rent roll
with respect to its Facility, as of the Adjustment Date.  Any prepaid rent (rent
for a period from and after the Closing Date) received prior to the Closing Date
shall be credited to the Purchaser at Closing.  All rights with respect to
unpaid rents that relate to periods prior to the Closing Date shall be assigned
to Purchaser at Closing, and Purchaser shall give the Sellers a credit equal to
(i) 100% of the earned and uncollected amount of such rents that relate to
Leases where the tenant is less than 30 days past due as of the Closing Date,
and (ii) 50% of the amount of the earned and uncollected amount of such rents
that relate to Leases where the tenant is no less than 30 days and no more than
60 days past due as of the Closing Date.  Each Seller shall promptly remit to
Purchaser any rents or other amounts received from tenants after the Closing
Date.

 

(b)         Taxes.  All real and personal property taxes and other taxes imposed
on the owner of each Facility, as owner, and not paid by others, assuming that
such taxes are paid with the maximum allowable discount.  If the Closing shall
occur before the taxes are fixed for the current tax year with respect to any
Facility, the apportionment of such taxes shall be tentatively made on the basis
of the best available information on the current assessment and tax rate and
shall be finally adjusted (and any necessary payments shall be made) at such
time as the

 

13

--------------------------------------------------------------------------------


 

tax bill shall be issued.  If after the Closing there shall be a retroactive
increase in the assessment of any Facility and a corresponding increase in the
real or personal property taxes imposed on the owner of such Facility: (i) if
such increase (other than an increase arising solely from the sale of the
Property to Purchaser) shall relate to the tax year in which the Closing
occurred such increase shall be prorated by the applicable Seller and Purchaser
on a per diem basis based on their respective periods of ownership during the
period such increase is effective, (ii) if such increase shall relate to any tax
year subsequent to the tax year which the Closing occurred, such increase shall
be the obligation of Purchaser, and (iii) if such increase shall relate to any
tax year prior to the tax year in which the Closing occurred, such increase
shall be the obligation of the applicable Seller.

 

(c)          Utilities.  Utility charges, payable by the owner of each Facility,
including water and sewer charges, except that where practicable, utility
readings shall be taken on the day prior to the Closing, and the applicable
Seller shall bear the charges for utility services based on such reading and
Purchaser shall bear charges for all such utility services thereafter.

 

(d)         Service Contracts.  Income from and charges under the Service
Contracts not terminated at Closing and any transferable permits and licenses
necessary for the operation of its Facility.

 

(e)          Other.  Other such items that are customarily prorated in
transactions of this nature.

 

(f)           Refunds.  The Sellers shall receive a credit at Closing in the
amount of all deposits under the Service Contracts which are assigned to
Purchaser at Closing.

 

8.02.                     Any item of income or accrued or prepaid expense which
should be apportioned and which is not or cannot be apportioned as of the
Adjustment Date shall be reasonably estimated by the Sellers at Closing (for
purposes of the Closing Statement) and then duly apportioned and prorated as
soon as determined.

 

8.03.                     The Sellers shall pay for all real property transfer
taxes due upon recordation of the deeds, if any.  Purchaser shall pay for the
cost of the modifications and endorsements to the Title Policy (other than the
premium for the base Title Policy which will be paid by the Sellers), all deed
recordation fees, any updates to the Surveys, Purchaser’s attorneys fee and
one-half of any fees charged by Escrow Agent for its services hereunder.  The
Sellers shall pay the premium for the base Title Policy (but not the cost of
extended coverage or any endorsements thereto), the Sellers’ attorney’s fees,
and one-half of any fees charged by Escrow Agent for its services hereunder.

 

8.04.                     In the event of any reduction in the assessed
valuation of any parcel of the Real Property for any fiscal year, the net amount
of any tax savings, after deduction of reasonable expenses and tax service fees
shall (a) with respect to fiscal years (for real estate taxes) ending prior to
the fiscal year in which the Adjustment Date shall occur, be payable to the
applicable Seller, (b) with respect to the fiscal year (for real estate taxes)
in which the Adjustment Date shall occur, be adjusted between the applicable
Seller and Purchaser as of the

 

14

--------------------------------------------------------------------------------


 

Adjustment Date so that the amount of such savings with respect to the period up
to (and including) the Adjustment Date shall be payable to the applicable Seller
and the remaining amount shall be payable to Purchaser and (c) with respect to
all fiscal years after the fiscal year in which the Adjustment Date shall occur,
be payable to Purchaser. Notwithstanding the foregoing Purchaser shall not
adjust or settle any such protest or proceeding with respect to such fiscal
years ending prior to the fiscal year in which the Adjustment Date shall occur
without the prior written consent of the applicable Seller, which consent shall
not be unreasonably withheld or delayed.  Any such protest or proceeding which
relates in whole or in part to any period after the Adjustment Date shall be
prosecuted by Purchaser.  Any such protest or proceeding which relates in whole
or in part to periods prior to the Adjustment Date may be prosecuted by the
applicable Seller provided any settlement of the same shall be subject to the
consent of Purchaser, which consent shall not be unreasonably withheld.

 

8.05.                     Any post-closing adjustments due either party shall be
promptly made.  Each Seller shall pay over to Purchaser any amounts received by
it following the Closing in respect of its Facility to which Purchaser is
entitled not more than ten (10) days from the date received.

 

8.06.                     All refundable deposits held by each Seller pursuant
to the terms of the Leases relating to its Facility shall, together with accrued
interest thereon (but only (i) if such interest is required by law and/or said
Leases to be paid to tenant under such Leases or (ii) if said Leases require
such interest to become a part of such security deposit), if any, be transferred
to Purchaser as a credit against the Purchase Price at Closing and thereafter
Purchaser shall indemnify the applicable Seller from and against any and all
claims, by tenants, their successors and assigns for such refundable deposits
and interest thereon.  All accrued interest under said security deposits, if
any, which is not required to be transferred to Purchaser by the immediately
preceding sentence shall be for the account of the Sellers.

 

8.07.                     The provisions of this Article 8 shall survive the
Closing until the date which is twelve (12) months from the Closing Date, except
for Section 8.06, which shall survive indefinitely.

 

9.              Closing Documents.

 

9.01.                     Each Seller shall deliver, or cause to be delivered,
to Purchaser on the Closing Date:

 

(a)         a deed, in the form of Exhibit 9.01(a)-1 or Exhibit 9.01(a)-2, as
applicable, duly executed by such Seller and acknowledged in form suitable for
recording, conveying to Purchaser fee simple title to the Real Property
associated with its Facility (a “Deed”);

 

(b)         four originals of a bill of sale in the form of Exhibit 9.01(b) (a
“Bill of Sale”) duly executed by such Seller with respect to the Personal
Property associated with its Facility;

 

15

--------------------------------------------------------------------------------


 

(c)          four originals of an assignment and assumption of leases in the
form of Exhibit 9.01(c) duly executed by such Seller, assigning to Purchaser all
of such Seller’s interest in the Leases associated with its Facility (an
“Assignment and Assumption of Leases”);

 

(d)         four originals of an assignment and assumption of contracts in the
form of Exhibit 9.01(d) duly executed by such Seller, assigning to Purchaser all
of such Seller’s interest in the Service Contracts and all assignable licenses,
intangibles and warranties associated with its Facility (an “Assignment and
Assumption of Contracts”);

 

(e)          four originals of a letter in the form of Exhibit 9.01(e), signed
by such Seller, advising the tenants of the transfer of ownership of its
Facility to Purchaser;

 

(f)           a non-foreign status certification duly executed by such Seller,
certifying that such Seller is not a “foreign person”, pursuant to Section 1445
(as may be amended) of the Internal Revenue Code of 1986, as amended (“Code”);

 

(g)          to the extent such Seller can truthfully give the same, an American
Land Title Association extended coverage statement/affidavit or reasonable
equivalent thereof regarding title, mechanics liens and such other customary
matters as may be reasonably requested by the Title Insurance Company in order
to cause it to issue the Title Policy with respect to its Facility;

 

(h)         a schedule, certified by such Seller, of rent arrearages as of the
Closing Date, together with an updated certified rent roll with respect to its
Facility;

 

(i)             certified resolutions, incumbency certificates and other
evidence reasonably satisfactory to the Title Insurance Company as to the
authority of such Seller to consummate the transactions contemplated by this
Agreement;

 

(j)            all keys for its Facility in the possession of such Seller;

 

(k)         the Closing Statement related to its Facility, signed by such
Seller, setting forth the prorations and adjustments to be made pursuant to
Article 8 above;

 

(l)             an affidavit or other statement acceptable to Escrow Agent
providing the information necessary for the Escrow Agent to file the Form 1099
required by the provisions of Section 6045(e) of the Code and the Escrow Agent’s
acceptance of the obligation to file such form;

 

(m)     any necessary state, county or local governmental transfer tax forms or
returns;

 

(n)         a certificate certifying to Purchaser that all representations of
such Seller contained herein are true and correct in all material respects as of
Closing, or if untrue, specifying which are not true and correct; and

 

16

--------------------------------------------------------------------------------


 

(o)         four originals of the water well agreement (the “Water Well
Agreement”) in the form of Exhibit 9.01(o), signed by The PMSV Gosling, LP only.

 

In addition, at Closing, Mini Storage Manager, Inc., a Texas corporation, Guy J.
Robertson Jr. and Douglas L. Mulvaney and shall deliver, or cause to be
delivered to Purchaser, the Agreement Not To Compete in the form attached hereto
as Exhibit 17.21.

 

9.02.                     Purchaser shall deliver, or cause to be delivered to
the Sellers on the Closing Date:

 

(a)         the balance of the Purchase Price due pursuant to Section 1.02, in
immediately available funds by Federal Reserve Bank wire transfer to such
account(s) and bank(s) as the Sellers shall designate in writing;

 

(b)         four originals of each of the Assignment and Assumption of Leases
duly executed by Purchaser;

 

(c)          four originals of each of the Assignment and Assumption of
Contracts duly executed by Purchaser;

 

(d)         certified resolutions (which may be standing resolutions) ,
incumbency certificates and other evidence reasonably satisfactory to the
Sellers as to the authority of Purchaser to consummate the transactions
contemplated by this Agreement;

 

(e)          each of the Closing Statements signed by Purchaser;

 

(f)           any necessary state, county or local governmental transfer tax
forms or returns;

 

(g)          A certificate certifying to the Sellers that all representations of
Purchaser contained herein are true and correct in all material respects as of
Closing, or if untrue, specifying which are not true and correct; and

 

(h)         four originals of the Water Well Agreement duly executed by
Purchaser.

 

9.03.                     For the purposes of the Deed and calculating any
transfer taxes only, a portion of the Purchase Price equal to Seven Million Two
Hundred Eighty-Two Thousand Eight Hundred Twenty Three and 85/100ths Dollars
($7,282,823.85) of shall be allocated to the Facility located at 111 - 1105
Waxhaw Indian Trail Rd., Indian Trails, NC 28079.  The allocation of the
Purchase Price provided for in this Section 9.03 is solely for the purposes set
forth above, and nothing contained herein is intended to imply that Purchaser
may purchase less than all of the Property for an amount less than the entire
Purchase Price, except as expressly provided for in Article 15 hereof.

 

10.       Notices.  All notices required or permitted to be given pursuant to
the terms hereof shall be in writing and shall be delivered either by
(a) certified mail, return receipt

 

17

--------------------------------------------------------------------------------


 

requested, in which case notice shall be deemed received three (3) business days
after deposit, postage prepaid in the U.S. mail, (b) a reputable messenger
service or a nationally recognized overnight courier, in which case notice shall
be deemed received one (1) business day after deposit with such messenger or
courier, (c) facsimile, electronic mail, or other telecopy transmission (i.e.
Portable Document File, etc. delivered via electronic mail), followed with “hard
copy” sent by a nationally recognized overnight courier, in which case notice
shall be deemed received when the facsimile or other telecopy or electronic
transmission is received, provided such receipt occurs before 6:00 p.m.
recipient’s local time on a business day, otherwise at 8:30 a.m. recipient’s
local time on the next business day or (d) personal delivery with receipt
acknowledged in writing, in which case notice shall be deemed received upon
delivery.  Notices shall be deemed given or sent upon deposit in the U.S. mail
in the case of clause (a) above, or upon deposit with a reputable messenger or
courier in the case of clause (b) above.  Notices shall be deemed given or sent
upon the sending of such transmission in the case of clause (c) above or upon
receipt in the case of clause (d).  All such notices shall be addressed as
follows:

 

To any Seller:

Private Mini Storage/Lion Value Fund, LP

c/o PMSV Storage, LLC
10575 West Office Drive

Houston, Texas 77042


Telephone:                                   (713) 706-4531
Facsimile:                                         (713) 827-0710
email:                                                             
dlm@privatemini.com
Attention:                                         Douglas L. Mulvaney

 

With copies to:

Clarion Partners

230 Park Avenue

New York, New York 10169

Telephone:                                   (212) 808-3624
Facsimile:                                         (212) 808-6155
email:                                                             
Jason.Glasser@clarionpartners.com
Attention:                                         Jason Glasser

 

PMSV Storage, LLC

10575 West Office Drive

Houston, Texas 77042

Telephone:                                   (713) 706-4531
Facsimile:                                         (713) 827-0710
email:                                                             
dlm@privatemini.com
Attention:                                         Douglas L. Mulvaney

 

Seward & Kissel LLP
One Battery Park Plaza
New York, New York 10004
Telephone:                                   (212) 574-1364

 

18

--------------------------------------------------------------------------------


 

 

Facsimile:                                         (212) 480-8421
email:                                                             
brody@sewkis.com
Attention:                                         Mark Brody, Esq.

 

Nathan Sommers Jacobs
2800 Post Oak Blvd., 61st Floor
Houston, Texas 77056
Telephone:                                   (713) 892-4833
Facsimile:                                         (713) 892-4800
email:                                                             
mnathan@nathansommers.com
Attention:                                         Marvin D. Nathan, Esq.

 

To Purchaser:

CubeSmart, L.P.

460 East Swedesford Road
Suite 3000
Wayne, Pennsylvania 19087
Telephone:  610-293-5792
Facsimile:  610-293-5720
Email: jperry@cubesmart.com
Attn: Jonathan Perry

 

With copies to:

CubeSmart, L.P.

460 East Swedesford Road
Suite 3000
Wayne, Pennsylvania 19087

Telephone:  610-293-5765
Facsimile:  610-293-5720
Email: jfoster@cubesmart.com
Attn: Jeffrey P. Foster

 

And

 

Morgan, Lewis & Bockius, LLP
1701 Market Street
Philadelphia, Pennsylvania 19103
Telephone: 215-963-5204
Facsimile: 215-963-5001
Email: jtbishop@morganlewis.com
Attn: Jeannine T. Bishop, Esq.



To Escrow Agent:

Stewart Title - Houston
3201 Kirby Drive, Tower Suite 300
Houston, Texas 77098
Telephone:                                   (713) 527-6512
Facsimile:                                         (713) 528-3260
email:                                                             
sreel@stewart.com

 

19

--------------------------------------------------------------------------------


 

 

Attention:                                         Sanford Reel

 

The foregoing addresses may be changed by written notice to the other party as
provided herein. Counsel for any party may give notices to the other party with
the same effect as if given by the party.  Rejection or other refusal to accept
or inability to deliver because of changed address of which no notice was given
shall be deemed to be receipt of the notice, request or other communication.

 

11.       Damage to Property; Taking. The following provisions shall govern and
control between the parties notwithstanding any contrary provisions of the
applicable law:

 

11.01.              If, prior to the Closing, any Facility or any part thereof
is damaged by casualty for which in the judgment of a licensed architect or
engineer selected by the applicable Seller with reasonable approval by Purchaser
the cost of repair does not exceed, in the aggregate, Five Hundred Thousand
Dollars and no/100ths Dollars ($500,000.00) (the “Casualty Threshold”), the
Closing shall proceed without regard to such damage and the applicable Seller
shall assign to Purchaser all insurance proceeds, and claims of such Seller
thereto, attributable to such Facility arising from the casualty, together with
the proceeds of any rent loss insurance allocable to periods after the Closing
Date, and Purchaser shall receive a credit against the Purchase Price equal to
the amount of the deductible and for any uninsured loss.  Purchaser’s credit
described in the immediately preceding sentence shall be reduced by the
reasonable cost of repairs incurred by the applicable Seller in order to shore
up any dangerous condition arising out of such casualty.  If, prior to the
Closing, there has been any taking by eminent domain, but there has been no
Material Taking (as defined below), the Closing shall proceed without regard to
any such taking by eminent domain and the applicable Seller shall pay over and
assign to Purchaser all awards recovered or recoverable on account of such
taking.

 

11.02.              If any Facility or any part thereof is damaged by casualty
for which, in the judgment of a licensed architect or engineer selected by the
applicable Seller with the reasonable approval of Purchaser, the cost of repair
is in excess of the Casualty Threshold (a “Material Casualty”), Purchaser may
designate such Facility as a Suspended Facility by sending written notice (a
“Casualty Objection Notice”) to the applicable Seller within fifteen (15) days
of learning of such Material Casualty, and the Scheduled Closing Date shall be
extended, if necessary, to provide Purchaser with a full fifteen (15) days to
make such determination.  If Purchaser timely delivers a Casualty Objection
Notice with respect to such Facility, such Facility shall be designated as a
Suspended Facility and shall be subject to the provisions of Article 15 hereof.

 

11.03.              If any Facility or any part thereof is taken by eminent
domain prior to the Closing Date which taking materially and adversely affects
the then current use or value of such Facility (a “Material Taking”) Purchaser
may elect to terminate this Agreement with respect to such Facility by sending
written notice to the applicable Seller within fifteen (15) days of learning of
the same, and the Scheduled Closing Date shall be extended, if necessary, to
provide Purchaser with a full fifteen (15) days to make such determination. 
Upon such termination, the applicable Facility Deposit Amount with respect to
such Facility shall be promptly returned to Purchaser and the parties shall,
subject to the satisfaction of all other terms and conditions

 

20

--------------------------------------------------------------------------------


 

applicable to the respective parties’ obligations hereunder, be obligated to
proceed to Closing with respect to the remaining Facilities, provided that at
Closing the Purchaser Price shall be reduced by the Applicable Facility Amount
for such Facility and the parties shall have no further obligations with respect
to such Facility except for such obligations that expressly survive the
termination of this Agreement.

 

11.04.              If (i) Purchaser does not timely deliver a Casualty
Objection Notice with respect to a Material Casualty, or (ii) Purchaser does not
timely terminate this Agreement with respect to the applicable Facility after a
Material Taking, the Closing shall proceed without regard to such damage, taking
or notice of taking, as the case may be, and the applicable Seller shall assign
to Purchaser all insurance proceeds, and claims of such Seller thereto, arising
from the casualty, together with the proceeds of any rent loss insurance
allocable to periods after the Closing Date, and Purchaser shall receive a
credit against the Purchase Price equal to the deductible amount and/or
coinsurance amount under the applicable insurance policy, or the applicable
Seller shall pay over and assign to Purchaser all awards recovered or
recoverable on account of such taking, as the case may be, and the applicable
Seller shall not compromise, settle, or adjust any claims to such proceeds, or
awards, without Purchaser’s prior written consent, which consent shall not
unreasonably be withheld.  Notwithstanding the foregoing, such Seller shall be
entitled to retain insurance proceeds, and/or reduce Purchaser’s credit
described in the immediately preceding sentence, in an aggregate amount equal to
all reasonable collection costs and all reasonable costs incurred by such Seller
in order to shore up such Facility.

 

12.       Remedies.

 

12.01.              In the event that the Closing does not occur solely as a
result of a default by Purchaser, Purchaser shall have three (3) business days
after the then scheduled Closing Date to cure the same and if Purchaser do not
timely cure said default Seller may, as its sole and exclusive remedy for a
Purchaser default hereunder, direct the Escrow Agent in accordance with
Section 13 below to deliver the Deposit to the Sellers and the Sellers shall
retain the Deposit as liquidated damages.  The parties have agreed that the
Sellers’ actual damages, in the event of a default by Purchaser, would be
extremely difficult or impracticable to determine.  THEREFORE, THE PARTIES
ACKNOWLEDGE THAT THE AMOUNT OF THE DEPOSIT HAS BEEN AGREED UPON AS THE PARTIES’
BEST, AND THEY BELIEVE REASONABLE, ESTIMATE OF THE SELLERS’ DAMAGES AND AS THE
SELLERS’ SOLE AND EXCLUSIVE REMEDY AGAINST PURCHASER, AT LAW OR IN EQUITY, IN
THE EVENT OF A DEFAULT UNDER THIS AGREEMENT ON THE PART OF PURCHASER.  THE
PARTIES FURTHER ACKNOWLEDGE THAT THE FOREGOING LIQUIDATED DAMAGES ARE INTENDED
NOT AS A PENALTY, BUT AS FULL LIQUIDATED DAMAGES IN THE EVENT OF PURCHASER’S
DEFAULT.

 

12.02.              In the event that the Closing does not occur solely as a
result of a default on the part of a Seller hereunder, the Sellers shall have
three (3) business days after the then scheduled Closing Date to cure the same
and if the Sellers do not timely cure said default Purchaser may, as its sole
and exclusive remedies, either (i) subject to and in accordance with
Section 3.02, terminate this Agreement and receive a return of its Deposit, or
(ii) enforce specific performance of this Agreement against the Sellers provided
that Purchaser instructs the Escrow

 

21

--------------------------------------------------------------------------------


 

Agent in writing to continue to hold the Deposit until a decision is issued in
the specific performance legal proceedings or instructs the Escrow Agent to
tender the Deposit in good funds into the registry of the District Courts of
Harris County, Texas, within thirty (30) days following the date of Closing
(after taking into account the applicable grace period) and institutes legal
proceedings against the Sellers for specific performance within such thirty (30)
day (after taking into account the applicable grace period) period.  If
Purchaser fails to enforce specific performance of this Agreement in a timely
manner under this Section 12.02, Purchaser shall be deemed conclusively to have
elected to terminate this Agreement and to obtain a refund of its Deposit as its
sole and exclusive remedy against the Sellers.  Purchaser shall not be entitled
to any other remedy for damages or otherwise which it may have at law or in
equity as a consequence of such default.

 

12.03.              The provisions of this Article 12 shall not limit or
restrict Purchaser or any Seller from seeking to enforce or otherwise seeking
damages relating to any provisions of this Agreement which expressly survive the
termination of this Agreement, Purchaser’s indemnity of the Sellers pursuant to
Sections 2.01 and 2.03 above, or the mutual indemnities set forth in Article 6
above.

 

12.04.              PURCHASER HEREBY EXPRESSLY WAIVES, RELEASES AND RELINQUISHES
ALL CLAIMS, DAMAGES AND ACTIONS FOR, AND AGREES THAT THE SELLERS SHALL NOT BE
LIABLE FOR, ANY SPECIAL, CONSEQUENTIAL, PUNITIVE, OR OTHER SIMILAR-TYPE DAMAGES
BY REASON OR IN CONSEQUENCE OF ANY SELLER’S DEFAULT HEREUNDER.  EACH SELLER
HEREBY EXPRESSLY WAIVES, RELEASES AND RELINQUISHES ALL CLAIMS, DAMAGES AND
ACTIONS FOR, AND AGREES THAT PURCHASER SHALL NOT BE LIABLE FOR, ANY SPECIAL,
CONSEQUENTIAL, PUNITIVE, OR OTHER SIMILAR-TYPE DAMAGES BY REASON OR IN
CONSEQUENCE OF PURCHASER’S DEFAULT HEREUNDER.

 

13.       Escrow of Deposit.

 

13.01.              The Deposit shall be held in escrow by Escrow Agent in an
interest bearing account until disbursed as herein provided.  Any interest
accrued on the Deposit shall be paid to whichever party is entitled to the
Deposit in accordance with the provisions of this Agreement.  The Deposit shall
be held and disbursed by Escrow Agent in the following manner:

 

(a)         to the Sellers at the Closing upon consummation of the Closing; or

 

(b)         to the Sellers upon receipt by Escrow Agent of written demand
therefor, stating that Purchaser has defaulted in the performance of Purchaser’s
obligations under this Agreement and the facts and circumstances underlying such
default or that the Sellers are otherwise entitled to the Deposit pursuant to
the terms of this Agreement and certifying the basis for its entitlement under
this Agreement; provided, however, that Escrow Agent shall not honor such demand
until at least ten (10) days after it has sent a copy of such demand to
Purchaser, nor thereafter, if Escrow Agent shall have received written notice of
objection from Purchaser in accordance with the provisions of Section 13.02; or

 

22

--------------------------------------------------------------------------------


 

(c)          to Purchaser upon receipt of written demand therefor, stating that
either a Seller shall have defaulted in the performance of it’s obligations
under this Agreement and the facts and circumstances underlying such default or
that Purchaser is otherwise entitled to the Deposit under the provisions of this
Agreement and certifying the basis for its entitlement under this Agreement;
provided, however, that Escrow Agent shall not honor such demand until at least
ten (10) days after it has sent a copy of such demand to the Sellers, nor
thereafter if Escrow Agent shall have received written notice of objection from
the Sellers in accordance with the provisions of Section 13.02.

 

13.02.              Upon receipt of written demand for the Deposit by Purchaser
or the Sellers pursuant to clause (b) or (c) of Section 13.01, Escrow Agent
shall promptly send a copy thereof to the other party.  The other party shall
have the right to object to the delivery of the Deposit by sending written
notice of such objection to Escrow Agent within the greater of five (5) days or
three (3) business days after Escrow Agent delivers a copy of the written demand
to the objecting party but not thereafter.  Such notice shall set forth the
basis for objecting to the delivery of the Deposit.  Upon receipt of such
notice, Escrow Agent shall promptly send a copy thereof to the party who made
the written demand.

 

13.03.              In the event of any dispute between the parties regarding
the Deposit, Escrow Agent shall disregard all instructions received and at its
option either (i) hold the Deposit until the dispute is mutually resolved and
Escrow Agent is advised of fact in writing by both the Sellers and Purchaser, or
Escrow Agent is otherwise instructed by a final non-appealable judgment of a
court of competent jurisdiction, or (ii) deposit the Deposit into a court of
competent jurisdiction (whereupon Escrow Agent shall be released and relieved of
any and all liability and obligations hereunder from and after the date of such
deposit).

 

13.04.              In the event Escrow Agent shall be uncertain as to its
duties or rights hereunder or shall receive conflicting instructions, claims or
demands from the parties hereto, or instructions which conflict with any of the
provisions of this Agreement, Escrow Agent shall be entitled (but not obligated)
to refrain from taking any action other than to keep safely the Deposit until
Escrow Agent shall be instructed otherwise in writing signed by both the Sellers
and Purchaser, or by final judgment of a court of competent jurisdiction.

 

13.05.              Escrow Agent may rely upon, and shall be protected in acting
or refraining from acting upon, any written notice, instruction or request
furnished to it hereunder and believed by it to be genuine and to have been
signed or presented by the proper party or parties, provided that any
modification of this Article 13 shall be signed by Escrow Agent, Purchaser and
the Sellers.

 

13.06.              The Sellers and Purchaser shall jointly and severally hold
Escrow Agent harmless against any loss, damage, liability or expense incurred by
Escrow Agent not caused by its willful misconduct or gross negligence, arising
out of or in connection with its entering into this Agreement and the carrying
out of its duties hereunder, including the reasonable costs and expenses of
defending itself against any claim of liability or participating in any legal
proceeding.  Escrow Agent may consult with counsel of its choice, and shall have
full and

 

23

--------------------------------------------------------------------------------


 

complete authorization and protection for any action taken or suffered by it
hereunder in good faith and in accordance with the opinion of such counsel.

 

13.07.              Escrow Agent may resign at will and be discharged from its
duties or obligations hereunder by giving notice in writing of such resignation
specifying a date when such resignation shall take effect; provided, however,
that (i) prior to such resignation a substitute escrow agent is approved in
writing by the Sellers and Purchaser, which approval shall not be unreasonably
withheld or delayed, or (ii) Escrow Agent shall deposit the Deposit with a court
of competent jurisdiction.  After such resignation, Escrow Agent shall have no
further duties or liability hereunder.

 

13.08.              Purchaser and the Sellers, together, shall have the right to
terminate the appointment of Escrow Agent hereunder by giving to it notice of
such termination, specifying the date upon which such termination shall take
effect and designating a replacement escrow agent, who shall sign a counterpart
of this Agreement.  Upon demand of such successor escrow agent, the Deposit
shall be turned over and delivered to such successor escrow agent, who shall
thereupon be bound by all of the provisions hereof.

 

13.09.              The Sellers and Purchaser shall each be responsible for
one-half (1/2) of any reimbursement to Escrow Agent of any out-of-pocket
expenses, disbursements and advances (including reasonable attorneys’ fees)
incurred or made by Escrow Agent in connection with the carrying out of its
duties hereunder.

 

13.10.              Escrow Agent’s agreements and obligations hereunder shall
terminate and Escrow Agent shall be discharged from further duties and
obligations hereunder upon final payment of the Deposit in accordance with the
terms of this Agreement.

 

14.       Survival; Disclaimer; Waiver.

 

14.01.              The representations, covenants, agreements and indemnities
contained in this Agreement shall not survive the Closing, except to the extent
otherwise expressly provided herein.

 

14.02.              PURCHASER HEREBY ACKNOWLEDGES AND AFFIRMS THAT THE SELLERS
DO NOT, BY THE EXECUTION AND DELIVERY OF THIS AGREEMENT, AND THE SELLERS SHALL
NOT, BY THE EXECUTION AND DELIVERY OF ANY DOCUMENT OR INSTRUMENT EXECUTED AND
DELIVERED IN CONNECTION WITH THE CLOSING, MAKE ANY WARRANTY, EXPRESS OR IMPLIED,
OF ANY KIND OR ANY NATURE WHATSOEVER WITH RESPECT TO THE PROPERTY OR ANY
PART THEREOF (INCLUDING WITHOUT LIMITATION THE DIMENSIONS OR THE SQUARE FOOTAGE
OF THE PROPERTY OR ANY PART THEREOF), AND ALL SUCH WARRANTIES ARE HEREBY
DISCLAIMED, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, THE DEEDS
AND THE DOCUMENTS AND MATERIALS DELIVERED BY THE SELLERS AT CLOSING.  EXCEPT AS
EXPRESSLY PROVIDED IN THIS AGREEMENT, THE DEEDS AND THE DOCUMENTS DELIVERED BY
THE SELLERS AT CLOSING, THE SELLERS MAKE NO EXPRESS OR IMPLIED

 

24

--------------------------------------------------------------------------------


 

WARRANTY OF SUITABILITY OR FITNESS OF THE PROPERTY OR ANY PART THEREOF FOR ANY
PURPOSE, OR AS TO THE MERCHANTABILITY, TITLE, VALUE, QUALITY, CONDITION OR
SALABILITY OF ANY OF THE PROPERTY OR ANY PART THEREOF.  THE SALE OF THE PROPERTY
BY THE SELLERS TO PURCHASER SHALL BE “AS IS” AND “WHERE IS” AND PURCHASER IS
RELYING SOLELY ON THE TITLE COMMITMENTS AS TO TITLE MATTERS AND THE RESULTS OF
ITS TESTS AND INSPECTIONS PERMITTED UNDER THIS AGREEMENT AS TO THE PHYSICAL
CONDITION OF THE PROPERTY EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, THE DEEDS AND SUCH DOCUMENTS AND MATERIALS DELIVERED BY THE SELLERS
AT CLOSING.  PURCHASER HEREBY ACKNOWLEDGES THAT IT HAS NOT RELIED AND WILL NOT
RELY ON, AND THE SELLERS ARE NOT LIABLE OR BOUND BY, ANY EXPRESS OR IMPLIED
WARRANTIES, GUARANTIES, STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO
THE PROPERTY OR ANY PART THEREOF OR RELATING THERETO (INCLUDING SPECIFICALLY,
WITHOUT LIMITATION, OFFERING PACKAGES DISTRIBUTED WITH RESPECT TO THE PROPERTY)
MADE OR FURNISHED BY ANY SELLER, ANY MANAGER OF THE PROPERTY OR ANY PART THEREOF
OR ANY REAL ESTATE ADVISOR OR AGENT REPRESENTING OR PURPORTING TO REPRESENT ANY
OR ALL OF THE SELLERS, TO WHOMEVER MADE OR GIVEN DIRECTLY OR INDIRECTLY, ORALLY
OR IN WRITING, UNLESS SPECIFICALLY SET FORTH IN THIS AGREEMENT, THE DEEDS OR
SUCH DOCUMENTS AND MATERIALS TO BE DELIVERED BY THE SELLERS AT CLOSING.

 

14.03.              WITHOUT LIMITING THE GENERALITY OF SECTION 14.02, PURCHASER
ACKNOWLEDGES THAT CERTAIN MATERIALS AND SUBSTANCES THAT WERE IN COMMON USE
WITHOUT REGULATION AT AND SINCE THE ORIGINAL CONSTRUCTION OF THE IMPROVEMENTS
MAY NOW BE DEEMED TO BE HAZARDOUS MATERIALS OR HAZARDOUS SUBSTANCES UNDER
APPLICABLE LAW OR THE USE, OR THE METHOD OF USE, OF SUCH ITEMS MAY NOW BE
PROHIBITED OR REGULATED, THAT SOME OF THOSE MATERIALS AND SUBSTANCES MAY HAVE
BEEN USED IN THE CONSTRUCTION OR REPAIR OF THE IMPROVEMENTS OR THE SUBSEQUENT
MAINTENANCE OF THE PROPERTY OR ANY PART THEREOF, THAT OWNERS OF THE PROPERTY OR
ADJACENT PROPERTY MAY HAVE STORED, RELEASED, TRANSPORTED OR OTHERWISE DISPOSED
OF MATERIAL ON SUCH PROPERTIES DEEMED TO BE HAZARDOUS SUBSTANCES UNDER
APPLICABLE LAW, AND THAT, NOTWITHSTANDING THE SELLERS MAKING AVAILABLE ANY
ENVIRONMENTAL STUDIES, ENGINEERING REPORTS OR OTHER INVESTIGATIONS, PURCHASER
SHALL BE SOLELY RESPONSIBLE FOR ALL INVESTIGATION OR INQUIRY INTO SUCH ITEMS AND
NEITHER THE SELLERS NOR THEIR PREDECESSORS IN TITLE SHALL HAVE ANY LIABILITY
WHATSOEVER TO PURCHASER FOR ANY CLAIMS RELATING TO OR ARISING FROM THE
EXISTENCE, REMOVAL AND REMEDIATION (INCLUDING CONSEQUENTIAL DAMAGES) OF SUCH
ITEMS.  THE FOREGOING SHALL NOT BE INTERPRETED TO WAIVE ANY CLAIM OF PURCHASER
WITH RESPECT TO ANY BREACH BY ANY SELLER OF ITS REPRESENTATIONS IN THIS
AGREEMENT AND THE DOCUMENTS AND MATERIALS TO BE DELIVERED BY THE SELLERS AT
CLOSING.  PURCHASER

 

25

--------------------------------------------------------------------------------


 

REPRESENTS TO THE SELLERS THAT, EXCEPT TO THE EXTENT OF TESTS AND
INVESTIGATIONS, IF ANY, TO WHICH THE APPLICABLE SELLER DOES NOT CONSENT
FOLLOWING RECIEPT OF A REQUEST TO PERFORM THE SAME FROM PURCHASER PURSUANT TO
ARTICLE 2 OF THIS AGREEMENT, PURCHASER HAS CONDUCTED, OR DURING THE
ENVIRONMENTAL DUE DILIGENCE PERIOD, WILL CONDUCT SUCH INVESTIGATIONS OF THE
PROPERTY, INCLUDING BUT NOT LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL
CONDITIONS THEREOF, AS PURCHASER DEEMS NECESSARY OR DESIRABLE TO SATISFY ITSELF
AS TO THE CONDITION OF THE PROPERTY AND THE EXISTENCE OR NON-EXISTENCE OR
CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY HAZARDOUS MATERIALS ON OR
DISCHARGED FROM THE PROPERTY OR ANY PART THEREOF, AND WILL RELY SOLELY UPON SAME
AND NOT UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF ANY SELLER, OR ANY OF
THEIR AGENTS OR EMPLOYEES WITH RESPECT THERETO.  UPON CLOSING, PURCHASER SHALL
ASSUME THE RISK THAT ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE
BEEN REVEALED BY PURCHASER’S INVESTIGATIONS, AND PURCHASER, UPON CLOSING, SHALL
BE DEEMED (EXCEPT AS OTHERWISE EXPRESSLY SET FORTH HEREIN OR WITH RESPECT TO THE
SELLERS’ OBLIGATIONS SET FORTH IN THE DOCUMENTS TO BE DELIVERED BY THE SELLERS
AT CLOSING) TO HAVE WAIVED, RELINQUISHED AND RELEASED THE SELLERS (AND THE
SELLER REPRESENTATIVE, AND ALL OF THEIR RESPECTIVE SELLERS’ OFFICERS, TRUSTEES,
DIRECTORS, SHAREHOLDERS, MEMBERS, PRINCIPALS, EMPLOYEES AND AGENTS) FROM AND
AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF
ACTION IN TORT OR UNDER ANY ENVIRONMENTAL LAW) LOSSES, DAMAGES, LIABILITIES,
PENALTIES (WHETHER BASED ON STRICT LIABILITY OR OTHERWISE), COSTS AND EXPENSES
(INCLUDING REASONABLE ATTORNEYS’ FEES) OF ANY AND EVERY KIND OR CHARACTER, KNOWN
OR UNKNOWN WHICH PURCHASER MIGHT HAVE ASSERTED OR ALLEGED AGAINST ANY OF THE
SELLERS (AND THE SELLER REPRESENTATIVE, AND ALL OF THEIR RESPECTIVE OFFICERS,
TRUSTEES, DIRECTORS, SHAREHOLDERS, MEMBERS, PRINCIPALS, EMPLOYEES AND AGENTS) AT
ANY TIME BY REASON OF OR ARISING OUT OF ANY LATENT OR PATENT CONSTRUCTION
DEFECTS OR PHYSICAL CONDITIONS, VIOLATIONS OF ANY APPLICABLE LAWS (INCLUDING,
WITHOUT LIMITATION, ANY ENVIRONMENTAL LAWS OR ACCESS LAWS) AND ANY AND ALL OTHER
ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS REGARDING THE PROPERTY OR ANY
PART THEREOF.

 

14.04.              The provisions of this Article 14 shall survive the Closing.

 

15.       Suspended Facilities.

 

15.01.              The designation of any Facility as a Suspended Facility
shall not affect the obligations of the parties with respect to any of the
Facilities not so designated, and subject to the satisfaction of all other terms
and conditions applicable to the respective parties’ obligations hereunder, the
Closing with respect to such other Facilities shall proceed as scheduled in

 

26

--------------------------------------------------------------------------------


 

accordance with Section 3.01, except that at the Closing of such other
Facilities, (i) the Purchase Price shall be reduced by the Applicable Facility
Amount for each Suspended Facility, and an amount equal to the Facility Deposit
Amount for each Suspended Facility (a “Suspended Facility Deposit”) shall be
retained in escrow by the Escrow Agent and shall not be credited against the
Purchase Price for the other Facilities, and (ii) the representations, closing
deliveries or other conditions precedent related to each Suspended Facility and
the applicable Seller thereof shall not apply to such Closing.  This Agreement
shall remain in full force and effect with respect to each Suspended Facility
subject to the provisions of this Article 15, and at the Closing of each
Suspended Facility the Purchase Price due with respect thereto shall be an
amount equal to the Applicable Facility Amount for such Suspended Facility,
subject to apportionment and proration as provided herein, with the applicable
Suspended Facility Deposit being credited towards such Purchase Price.

 

15.02.              Upon the designation of a Facility as a Suspended Facility
pursuant Sections 2.01(b), 2.02(c), 2.03(b) or 11.02, the Closing Date with
respect to such Suspended Facility shall be postponed to provide the applicable
Seller an opportunity to cure or otherwise remedy the condition which resulted
in the suspension of such Facility (the “Applicable Condition”).  The applicable
Seller shall have no obligation to attempt to cure or remedy such Applicable
Condition, but may do so at its election.  Within sixty (60) days after the
Scheduled Closing Date, the applicable Seller shall send Purchaser written
notice (an “Update Notice”) with respect to each Suspended Facility notifying
Purchaser that such applicable Seller reasonably believes that is will be able
to cure or otherwise remedy the Applicable Condition within twelve months after
the Scheduled Closing Date.  If (a) the applicable Seller does not timely
deliver an Update Notice with respect to any Suspended Facility, or (b) the
applicable Seller thereafter notifies Purchaser that it is unable or unwilling
to cure or otherwise remedy the Applicable Condition within twelve months after
the Scheduled Closing Date, or (c) the applicable Seller fails to deliver a Cure
Notice (as defined in Section 15.04 below) with respect to the Applicable
Condition prior to the date that is twelve months after the Scheduled Closing
Date, then this Agreement will terminate with respect to such Suspended Facility
and Escrow Agent shall promptly deliver the applicable Facility Deposit Amount
to Purchaser and the parties shall have no further obligations with respect to
such Suspended Facility except for such obligations that expressly survive the
termination of this Agreement.

 

15.03.              The Closing with respect to each Suspended Facility shall be
on a date selected by Purchaser that is not less than thirty (30) and not more
than forty (40) days after Purchaser receives the applicable Cure Notice with
respect to such Suspended Facility.

 

15.04.              For the purposes hereof, the term “Cure Notice” shall mean a
written notice from the applicable Seller with respect to any Suspended
Facility, notifying Purchaser that, (i) with respect to any Suspended Facility
designated as such pursuant to Section 2.01(b), the environmental consultant
that prepared the environmental report identifying the applicable environmental
condition, or a reputable environmental consultant selected by the applicable
Seller and reasonably acceptable to Purchaser has certified to Purchaser that
the environmental condition identified in the applicable Environmental Objection
Notice has been cured or otherwise remedied such that it no longer constitutes a
Recognized Environmental Condition, (ii) with respect to any Suspended Facility
designated as such pursuant to Section 2.02(c), the

 

27

--------------------------------------------------------------------------------


 

applicable Seller has removed or otherwise remedied the Unpermitted Exceptions
set forth in the applicable Title Objection Notice, (iii) with respect to any
Suspended Facility designated as such pursuant to Section 2.03(b), the
applicable Seller has substantially repaired or restored the conditions at its
Facility identified in the applicable physical condition report, or (iv) with
respect to any Suspended Facility designated as such pursuant to Section 11.02,
the applicable Seller has repaired or restored the such Facility to
substantially the same or better condition as existed prior to the Material
Casualty.  For the purposes of this Agreement, the term “Facility Deposit
Amount” shall mean, with respect to any Facility, a portion of the Deposit equal
the Applicable Percentage (as defined below) of the initial amount of the
Deposit set forth in Section 1.02(a).  For the purposes of this Agreement the
term “Applicable Percentage” means, with respect to any Facility, the percentage
obtained by (a) dividing (i) the applicable factor for such Facility set forth
on Exhibit 15.04, by (ii) the aggregate of the factors for all of the Facilities
set forth on Exhibit 15.04, and (b) multiplying by 100.  For the purposes of
this Agreement the term “Applicable Facility Amount” shall mean, with respect to
any Facility, an amount equal to the Applicable Percentage of the initial amount
of the Purchase Price set forth in Section 1.02 hereof.

 

15.05.              The parties acknowledge that (i) the Facility located at 128
- 646 W. Front St., Hutto, TX 78634, and (ii) the Facility located at 136 - 110
South FM 1660, Hutto, TX 78634 (collectively, the “Hutto Facilities”) are
intended to be sold together and not separately.  If either Hutto Facility is
designated as a Suspended Facility pursuant to Article 2 or Article 11 hereof,
then both Hutto Facilities shall be deemed designated as Suspended Facilities. 
If this Agreement shall terminate with respect to either of the Hutto
Facilities, it shall also terminate with respect to the other Hutto Facility. 
Purchaser acknowledges and agrees that Purchaser shall not be entitled to
purchase, and Seller shall not be obligated to sell, either of the Hutto
Facilities to Purchaser as contemplated by this Agreement if Purchaser does not
simultaneously acquire both of the Hutto Facilities in accordance with the terms
of this Agreement.  Notwithstanding the foregoing, the suspension of, or
termination of this Agreement with respect to, the Hutto Facilities shall be
deemed to constitute the suspension or termination of only one Facility for
purposes of Section 16 hereof.

 

28

--------------------------------------------------------------------------------


 

16.       Seller Termination Right.  If at any time prior to Closing, two (2) or
more Facilities have either been designated as Suspended Facilities or this
Agreement has been terminated with respect thereto pursuant to Article 2 or
Article 11 hereof, then within five (5) days after any additional Facility is
either designated as a Suspended Facility or this Agreement is terminated with
respect thereto pursuant to Article 2 or Article 11 hereof, the Sellers may give
written notice to Purchaser that the Sellers have elected to terminate this
Agreement with respect to all of the remaining Facilities (a “Sellers’
Termination Notice”) unless Purchaser agrees to rescind its objection with
respect to such additional Facility such that such Facility is no longer
designated as a Suspended Facility, or this Agreement is no longer terminated
with respect thereto, as applicable.  If Purchaser, by written notice to the
Sellers within five (5) days after receipt of the Sellers’ Termination Notice,
agrees to so rescind its objection with respect to such additional Facility,
then this Agreement shall remain in effect and the parties shall, subject to the
satisfaction of all other terms and conditions applicable to the respective
parties’ obligations hereunder, be obligated to proceed to Closing with respect
to such additional Facility and the remaining Facilities.  If Purchaser does not
agree to its objection with respect to such additional Facility within such five
(5) day period, this Agreement shall terminate in its entirety, whereupon the
Escrow Agent shall promptly deliver the Deposit to Purchaser and Purchaser shall
return or cause to be returned to the Sellers all unreturned Property Materials
and the parties shall have no further rights or obligations hereunder, except as
otherwise expressly provided herein.

 

17.       Miscellaneous.

 

17.01.              No waiver by any party of any breach hereunder shall be
deemed a waiver of any other or subsequent breach.

 

17.02.              This Agreement may not be altered, amended, changed, waived,
terminated or modified in any respect or particular unless the same shall be in
writing and signed by or on behalf of the parties hereto.

 

17.03.              This Agreement shall be binding upon and inure to the
benefit of the parties hereto and to their respective successors and assigns. 
Purchaser may not assign its interest in this Agreement without the prior
written consent of the Sellers.  Notwithstanding the preceding sentence, upon
written notice to the Sellers at least five (5) business days prior to Closing,
Purchaser shall have the one time right to assign this Agreement to any entity
that is both (i) an entity directly or indirectly controlling or controlled by
or under direct or indirect common control with Purchaser and (ii) at least 90%
owned by Purchaser.  As used in this Agreement, the term “Purchaser” shall be
deemed to include any permitted assignee, designee or other transferee of the
initial Purchaser.  No assignment by Purchaser shall relieve Purchaser of any
obligations hereunder.

 

17.04.              All understandings and agreements heretofore had between the
parties hereto are merged into this Agreement and the Exhibits hereto, which
fully and completely express the parties’ agreement with respect to all matters
pertaining to the Property.

 

17.05.              THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF TEXAS WITHOUT REGARD TO ANY

 

29

--------------------------------------------------------------------------------


 

APPLICABLE CONFLICTS OF LAW AND SHALL BE DEEMED PERFORMABLE IN HARRIS COUNTY,
TEXAS.

 

17.06.              Each of the Exhibits attached hereto is hereby incorporated
herein and made a part of this Agreement for all purposes.

 

17.07.              This Agreement is for the sole and exclusive benefit of the
parties hereto and their respective permitted successors and assigns, and,
except as specifically provided in Article 13, no third party is intended to or
shall have any rights hereunder.

 

17.08.              (a)  The headings and captions herein are inserted for
convenient reference only and the same shall not limit or construe the
paragraphs or sections to which they apply or otherwise affect the
interpretation hereof.

 

(b)         Unless the context otherwise requires, the terms “hereby”, “hereof”,
“herein”, “hereunder” and any similar terms shall refer to this Agreement, and
the term “hereafter” shall mean after, and the term “heretofore” shall mean
before the date of this Agreement.

 

(c)          Unless the context otherwise requires, words of the masculine,
feminine or neuter gender shall mean and include the correlative words of other
genders, and words importing the singular number shall mean and include the
plural number and vice versa.

 

(d)         Words importing persons shall include firms, associations,
partnerships (including limited partnerships), limited liability companies,
trusts, corporations and other legal entities, including public bodies, as well
as natural persons.

 

(e)          An “affiliate” of any specified person means any other person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified person; provided that if a person holds,
directly or indirectly, a beneficial interest of 10% or more in such specified
person or is an officer, director, general partner, trustee or a family member
of such specified person, such person shall be deemed to be an affiliate of such
specified person. For the purposes of the foregoing definition, a family member
shall include a spouse, a child (natural or adopted), a spouse of any such
child, a grandchild, a sister, a brother, a parent, a lineal descendant of any
of the foregoing or a trust for the benefit of any of the foregoing.

 

(f)           The terms “include”, “including” and similar terms shall be
construed as if followed by the phrase “without limitation”.

 

17.09.              The parties agree that no trustee, officer, director,
shareholder, limited partner, principal, parent, affiliate, member, manager or
agent of any of the parties hereto shall be held to any personal liability for
any obligation of, or claim against such party, and the parties agree to look
only to the assets of the other party for sums payable by, or the performance of
any obligation of, such party in connection with the transaction contemplated by
this Agreement, including, without limitation, any claim based upon the
intentional or willful fraud or intentional or willful misconduct, or the
intentional or willful misapplication of funds or any other

 

30

--------------------------------------------------------------------------------


 

misapplication which constitutes direct conversion of such funds by such party
or any affiliates of such party.

 

17.10.              In the event of any litigation between the parties hereto
concerning the terms hereof, the losing party shall pay the reasonable
attorneys’ fees and costs incurred by the prevailing party and by the Escrow
Agent, if any, in connection with such litigation, including appeals.

 

17.11.

 

(a)         Neither Purchaser nor any of its partners, members, shareholders or
other equity owners is, nor will they become, an entity with whom United States
persons or entities are restricted from doing business under regulations of the
Office of Foreign Asset Control (“OFAC”) of the Department of the Treasury
(including those named on OFAC’s Specially Designated and Blocked Persons List)
or under any statute, executive order (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism), or other governmental action
and is not and will not engage in any dealings or transactions or be otherwise
associated with such persons or entities.

 

(b)         No Seller nor any of their respective partners, members,
shareholders or other equity owners is, nor will they become, a person or entity
with whom United States persons or entities are restricted from doing business
under regulations of the Office of Foreign Asset Control (“OFAC”) of the
Department of the Treasury (including those named on OFAC’s Specially Designated
and Blocked Persons List) or under any statute, executive order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action and is not and will not engage in any dealings or
transactions or be otherwise associated with such persons or entities.

 

17.12.              This Agreement may be executed in any number of identical
counterparts, each of which shall be deemed an original, but all of which
together shall constitute but one and the same agreement.  Handwritten
signatures to this Agreement transmitted by telecopy or electronic transmission
(for example, through use of a Portable Document Format or “PDF” file) shall be
valid and effective to bind the party so signing.  Each party agrees to promptly
deliver to the other party an executed original of this Agreement with its
actual signature, but a failure to do so shall not affect the enforceability of
this Agreement, it being expressly agreed that each party to this Agreement
shall be bound by its own telecopied or electronically transmitted handwritten
signature and shall accept the telecopied or electronically transmitted
handwritten signature of the other party to this Agreement.

 

17.13.              Time is of the essence of this Agreement.  In the event the
last day for performance of any matter herein falls on a Saturday, Sunday or
legal holiday in the States of Texas or New York, the time for performance shall
automatically be extended to the next business day.

 

31

--------------------------------------------------------------------------------


 

17.14.              If any term, covenant or condition of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement and the application of
such terms, covenants and conditions to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby and each term, covenant and condition of this Agreement shall be valid
and be enforced to the fullest extent permitted by law.

 

17.15.              The Sellers and Purchaser hereby designate the Title
Insurance Company to act as and perform the duties and obligations of the
“reporting person” with respect to the transaction contemplated by this
Agreement for purposes of 26 C.F.R. Section 1.6045-4(e)(5) relating to the
requirements for information reporting on real estate transactions closed on or
after January 1, 1991.

 

17.16.              IN ANY LAWSUIT OR OTHER PROCEEDING INITIATED BY ANY OF THE
SELLERS OR PURCHASER UNDER OR WITH RESPECT TO THIS AGREEMENT, THE SELLERS AND
PURCHASER EACH WAIVE ANY RIGHT IT MAY HAVE TO TRIAL BY JURY.

 

17.17.              Each party has been represented by legal counsel in
connection with the negotiation of the transactions herein contemplated and the
drafting and negotiation of this Agreement.  Each party and its counsel have had
an opportunity to review and suggest revisions to the language of this
Agreement.  Accordingly, no provision of this Agreement shall be construed for
or against or interpreted to the benefit or disadvantage of any party by reason
of any party having or being deemed to have structured or drafted such
provision.

 

17.18.              Unless the Sellers specifically and expressly otherwise
agrees in writing, Purchaser agrees that (a) the results of all inspections,
analyses, studies and similar reports relating to the Property or any part
thereof prepared by or for Purchaser utilizing any information acquired in whole
or in part through the exercise of Purchaser’s inspection rights; and (b) all
information regarding the Property or any part thereof of whatsoever nature made
available to Purchaser by any Seller or any Sellers’ agents or representatives
(collectively, the “Proprietary Information”), is confidential and shall not be
disclosed to any other person except those assisting Purchaser with the
transaction or participating in the transaction, or Purchaser’s lender, if any,
or as required by law, and then only upon Purchaser making such persons aware of
the confidentiality restriction and procuring such persons’ agreement to be
bound thereby.  Purchaser agrees not to use, or allow to be used, any such
information for any purpose other than to determine whether to proceed with the
contemplated purchase, or if same is consummated, in connection with the
ownership or operation of the Property post-closing.  Further, if this Agreement
is terminated for any reason whatsoever, then unless the parties hereto agree
otherwise in writing, Purchaser agrees to return to the Sellers, or cause to be
returned to the Sellers, all Proprietary Information.

 

17.19.              Subject to the requirements of applicable law the Sellers
and Purchaser each hereby covenant that they will not issue any press release or
other public written statement with respect to the transaction contemplated
hereunder (a “Release”) without the prior consent of the other.  If any Seller
or Purchaser is required by applicable law to issue a Release, such party

 

32

--------------------------------------------------------------------------------


 

shall, at least two (2) business days prior to the issuance of the same, deliver
a copy of the proposed Release to the other party for its review.  The Sellers
acknowledge that Purchaser is a publicly registered company and is required to
make certain filings (each a “Filing”) with the Securities and Exchange
Commission (“SEC”), the New York Stock Exchange, and other regulatory agencies
(collectively, the “Regulatory Agencies”).  Purchaser shall be permitted without
the prior consent or approval of the Sellers, to make such public filings,
registrations and other information disclosures to the Regulatory Agencies that
are required by the applicable rules and regulations of the Regulatory Agencies,
provided that Purchaser, in consultation with its SEC legal counsel, agrees to
incorporate the Sellers’ reasonable comments thereto.  Purchaser shall, at least
one (1) business day prior to the issuance of a Filing related to the
transactions contemplated in this Agreement, deliver a copy of the proposed
Filing to the Sellers for their review and reasonable comment.

 

17.20.              Purchaser shall be permitted to (i) allow the existing
signage to remain up at the Facilities for up to ninety (90) days after Closing
(after which time such signage shall be removed) and (ii) continue to use
existing phone listings until the earlier of (a) ninety (90) after the Closing
and (b) the date on which Purchaser, using reasonably practicable efforts, is
able to have all phone listings for the Facilities switched to another name. 
Commencing promptly after Closing, Purchaser shall use good faith efforts to
have all phone listings for each Facility switched to another name as soon as is
practicable.  After Closing, Purchaser shall not use any forms or other
documents that include the trade name Private Mini Storage or any variant
thereof, and will not use such trade name(s) in any advertising or other public
display except as provided above.  For a period of eight (8) months after the
Closing Date, at the sole cost and expense of Purchaser, the Sellers shall
continue to list the Facilities on the website www.private-mini.com, which
listing shall include an announcement that the Facility has been sold to
Purchaser; is branded under Purchaser’s brand name; and includes a link to a
website designated by Purchaser.

 

17.21.              In consideration of Purchaser executing this Agreement,
Private Mini Storage Manager, Inc., a Texas corporation, Guy J. Robertson Jr.
and Douglas L. Mulvaney, individually and on behalf of the affiliates of Mini
Storage Manager, Inc., a Texas corporation, Guy J. Robertson Jr. and Douglas L.
Mulvaney, and each Seller, agree not to compete, directly or indirectly, in any
capacity, with Purchaser in the storage business in an area within a three
(3) mile radius of each Facility, and not to solicit Purchaser’s customers or
tenants for storage business (except through general advertising) or Purchaser’s
employees (except for the employees listed on Exhibit 17.21-1) for employment
for a period of three (3) years commencing with the Closing Date; provided
however this agreement expressly excludes all existing storage facilities
located within said radius, and this agreement will not apply to the acquisition
of existing facilities.  On the Closing Date Mini Storage Manager, Inc., a Texas
corporation, Guy J. Robertson Jr. and Douglas L. Mulvaney shall execute an
agreement not to compete with Purchaser (“Agreement Not To Compete”) in the form
of Exhibit 17.21-2 attached hereto.  Guy J. Robertson Sr., Guy J. Robertson Jr.
and Douglas L. Mulvaney each represent to Purchaser that neither he nor any of
his affiliates are currently developing any new storage facility within a three
(3) mile radius of any Facility.

 

33

--------------------------------------------------------------------------------


 

17.22.

 

(a)         Each Seller acknowledges that as a publicly registered company,
Purchaser is required to make certain filings with the SEC (the “SEC Filings”)
that relate to the most recent pre-acquisition fiscal year (the “Year”) and the
current fiscal year through the date of acquisition (the “stub period”) for the
Facilities. To assist Purchaser in preparing the SEC Filings, each Seller agrees
to provide Purchaser with the following, among other financial and corporate
information: (i) access to bank statements for the Year and stub period;
(ii) rent roll as of the end of the Year and stub period; (iii) operating
statements for the Year and stub period; (iv)  cash receipts schedule for each
month in the Year and stub period; (v) access to invoice for expenses and
capital improvements in the Year and stub period; (vi) accounts payable ledger
and accrued expense reconciliations; (vii) check register for the 3-months
following the Year and stub period; (viii) all leases and 5-year lease
schedules; (ix) copies of all insurance documentation for the Year and stub
period; (x) copies of accounts receivable aging as of the end of the Year and
stub period; (xi) evidence of management control for such Seller; (xiii) signed
representation letter (the “Representation Letter”) in the form of
Exhibit 17.22, executed by the chief business operations officer and the chief
financial official of such Seller; and (xiv) such information as is reasonably
required by Purchaser’s accounting firm to perform a background check of Douglas
L. Mulvaney and Walter Pennington.

 

(b)         Purchaser shall indemnify, defend and hold each of the Sellers and
their respective direct and indirect owners, members, partners, shareholders,
directors, officers, employees, agents, attorneys, and managers, including,
without limitation, any individual that executes a representation letter
pursuant to Section 17.22(a) (each an “Indemnitee” and collectively, the
“Indemnitees”), harmless from and against any and all damages, losses,
liabilities, obligations, penalties, claims, litigation, demands, defense costs,
judgments, suits, proceedings, costs, disbursements or expenses of any kind or
of any nature whatsoever (including, without limitation, reasonable attorneys’
and experts’ fees and disbursements) (collectively, “Losses”) which may at any
time be imposed upon, incurred by or asserted or awarded against any Indemnitee
and arising directly or indirectly out of the documents or information provided
by or on behalf of the Sellers pursuant to Section 17.22(a) (including, without
limitation, any representation letter), except to the extent of any Losses
resulting from the fraud or intentional misrepresentation of a material nature
of such Indemnitee.

 

(c)          Purchaser hereby acknowledges and agrees that the information
provided by the Sellers pursuant to Section 17.22(a) is being provided purely as
an accommodation to Purchaser, and that Purchaser is not relying on any such
historical financial information as a basis for its acquisition of the
Property.  Purchaser hereby waives, releases and relinquishes any and all
claims, damages and causes of action arising out of, and covenants and agrees
not to sue or assert any claim of any kind against any of the Sellers or any
other Indemnitee relating to, the information provided by the Sellers pursuant
to Section 17.22(a)(including, without limitation, any representation letters);
other than for a breach of a Sellers obligation to make such information
available in accordance with Section 17.22(a). Anything contained herein to the
contrary notwithstanding, the obligations and indemnities of Purchaser set forth
in this Section 17.22 shall survive the Closing or the termination of this
Agreement for any reason.

 

34

--------------------------------------------------------------------------------


 

17.23.              This Article 17 shall survive the Closing or the termination
of this Agreement.

 

[Signature Page Follows]

 

35

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
the day and year first above written.

 

SELLERS:

 

LVF WESTHEIMER LP, LLC,

 

a Delaware limited liability company

 

 

 

By:

LVF Westheimer GP, LLC,

 

 

a Delaware limited liability company

 

 

its General Partner

 

 

By:

Lion Value Fund OP, L.L.C., a

 

 

 

Delaware limited liability company,

 

 

 

its sole member

 

 

 

By:

Lion Value Fund REIT, L.L.C., a

 

 

 

 

Delaware limited liability company,

 

 

 

 

its managing member

 

 

 

 

By:

Lion Value Fund Holdings, L.L.C., a

 

 

 

 

 

Delaware limited liability company,

 

 

 

 

 

its manager

 

 

 

 

 

By:

Lion Value Fund, L.P., a

 

 

 

 

 

 

Delaware limited partnership,

 

 

 

 

 

 

a member

 

 

 

 

 

 

By:

Lion Value Fund GP, L.L.C., a

 

 

 

 

 

 

 

Delaware limited liability company,

 

 

 

 

 

 

 

its general partner

 

 

 

 

 

 

 

By:

Clarion Partners, LLC, a

 

 

 

 

 

 

 

 

New York limited liability company,

 

 

 

 

 

 

 

 

its sole member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Richard Schapp

 

 

 

 

 

 

 

 

Name:

Richard Schapp

 

 

 

 

 

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

Lion Value Fund (TEPF), L.P., a

 

 

 

 

 

 

Delaware limited partnership,

 

 

 

 

 

 

a member

 

 

 

 

 

 

By:

Lion Value Fund GP, L.L.C., a

 

 

 

 

 

 

 

Delaware limited liability company,

 

 

 

 

 

 

 

its general partner

 

 

 

 

 

 

 

By:

Clarion Partners, LLC, a

 

 

 

 

 

 

 

 

New York limited liability company,

 

 

 

 

 

 

 

 

its sole member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Richard Schapp

 

 

 

 

 

 

 

 

Name:

Richard Schapp

 

 

 

 

 

 

 

 

Title:

Authorized Signatory

 

 

36

--------------------------------------------------------------------------------


 

EACH SELLER LISTED ON EXHIBIT A ATTACHED HERETO (EXCLUDING LVF WESTHEIMER LP,
LLC), BY ITS GENERAL PARTNER:

 

By:

GRDM Lion Management, LLC,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

 

 

By:

/s/ Douglas L. Mulvaney

 

 

Name:

Douglas L. Mulvaney

 

 

Title:

President

 

 

PURCHASER:

 

 

CUBESMART, L.P.,

 

a Delaware limited partnership

 

 

 

By:

CubeSmart, its general partner

 

 

 

 

By:

/s/ Jeffrey P. Foster

 

Name:

Jeffrey P. Foster

 

Title:

Senior Vice President, Chief Legal Officer & Secretary

 

 

The undersigned acknowledged accepts appointment as Escrow Agent, agrees to act
as escrow holder in accordance with this Agreement and acknowledges upon its
receipt of the Deposit it shall hold those funds in accordance with and subject
to the terms of this Agreement.

 

 

 

STEWART TITLE - HOUSTON

 

 

 

By:

/s/ Sanford Reel

 

 

Name:

Sanford Reed

 

 

Title:

Vice President, Escrow Officer

 

 

37

--------------------------------------------------------------------------------


 

The undersigned acknowledge, consent and agree to the requirements and
representation contained in Section 17.21 of this Agreement.

 

 

 

 

/s/ Guy J. Robertson Jr.

 

 

Guy J. Robertson Jr.

 

 

 

 

 

/s/ Douglas L. Mulvaney

 

 

Douglas L Mulvaney

 

 

 

 

 

 

 

The undersigned acknowledges, consents and agrees to the representation
contained in Section 17.21 of this Agreement.

 

 

 

 

 

 

/s/ Guy J. Robertson Sr.

 

 

Guy J. Robertson Sr.

 

 

38

--------------------------------------------------------------------------------